Exhibit 10.54

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

DATED AS OF JANUARY 13, 2016

BY AND AMONG

ARCH RECEIVABLE COMPANY, LLC,
as Seller,

ARCH COAL SALES COMPANY, INC.,
a debtor and debtor-in-possession under
chapter 11 of the Bankruptcy Code, as initial Servicer,

THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS, LC PARTICIPANTS
AND PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,

 

AND

PNC BANK, NATIONAL ASSOCIATION,
as Administrator and as LC Bank

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

2

 

 

 

Section 1.1

Purchase Facility

2

 

 

 

Section 1.2

Making Purchases; Assignment and Assumption

3

 

 

 

Section 1.3

Purchased Interest Computation

6

 

 

 

Section 1.4

Settlement Procedures

6

 

 

 

Section 1.5

Fees

11

 

 

 

Section 1.6

Payments and Computations, Etc.

13

 

 

 

Section 1.7

Increased Costs

14

 

 

 

Section 1.8

Requirements of Law; Funding Losses

15

 

 

 

Section 1.9

Inability to Determine Euro-Rate

16

 

 

 

Section 1.10

Taxes

17

 

 

 

Section 1.11

Letters of Credit

17

 

 

 

Section 1.12

Issuance of Letters of Credit

18

 

 

 

Section 1.13

Requirements For Issuance of Letters of Credit

18

 

 

 

Section 1.14

Disbursements, Reimbursement

18

 

 

 

Section 1.15

Repayment of Participation Advances

20

 

 

 

Section 1.16

Documentation

20

 

 

 

Section 1.17

Determination to Honor Drawing Request

20

 

 

 

Section 1.18

Nature of Participation and Reimbursement Obligations

21

 

 

 

Section 1.19

Indemnity

22

 

 

 

Section 1.20

Liability for Acts and Omissions

23

 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

24

 

 

 

Section 2.1

Representations and Warranties; Covenants

24

 

 

 

Section 2.2

Termination Events

24

 

 

 

ARTICLE III.

INDEMNIFICATION

25

 

 

 

Section 3.1

Indemnities by the Seller

25

 

 

 

Section 3.2

Indemnities by the Servicer

27

 

 

 

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

27

 

 

 

Section 4.1

Appointment of the Servicer

27

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.2

Duties of the Servicer

28

 

 

 

Section 4.3

Lock-Box Account and LC Collateral Account Arrangements

29

 

 

 

Section 4.4

Enforcement Rights

30

 

 

 

Section 4.5

Responsibilities of the Seller

31

 

 

 

Section 4.6

Servicing Fee

31

 

 

 

Section 4.7

Authorization and Action of the Administrator and Purchaser Agents

32

 

 

 

Section 4.8

Nature of Administrator’s Duties; Delegation of Administrator’s Duties;
Exculpatory Duties

33

 

 

 

Section 4.9

UCC Filings

34

 

 

 

Section 4.10

Agent’s Reliance, Etc.

34

 

 

 

Section 4.11

Administrator and Affiliates

35

 

 

 

Section 4.12

Notice of Termination Events

35

 

 

 

Section 4.13

Non-Reliance on Administrator, Purchaser Agents and other Purchasers;
Administrators and Affiliates

36

 

 

 

Section 4.14

Indemnification

37

 

 

 

Section 4.15

Successor Administrator

37

 

 

 

ARTICLE V.

MISCELLANEOUS

38

 

 

 

Section 5.1

Amendments, Etc.

38

 

 

 

Section 5.2

Notices, Etc.

38

 

 

 

Section 5.3

Successors and Assigns; Assignability; Participations

39

 

 

 

Section 5.4

Costs, Expenses and Taxes

42

 

 

 

Section 5.5

No Proceedings; Limitation on Payments

43

 

 

 

Section 5.6

Confidentiality

44

 

 

 

Section 5.7

GOVERNING LAW AND JURISDICTION

44

 

 

 

Section 5.8

Execution in Counterparts

45

 

 

 

Section 5.9

Survival of Termination; Non-Waiver

45

 

 

 

Section 5.10

WAIVER OF JURY TRIAL

45

 

 

 

Section 5.11

Entire Agreement

46

 

 

 

Section 5.12

Headings

46

 

 

 

Section 5.13

Right of Setoff

46

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.14

Purchaser Groups’ Liabilities

46

 

 

 

Section 5.15

Sharing of Recoveries

46

 

 

 

Section 5.16

USA Patriot Act

47

 

 

 

Section 5.17

Tax Matters

47

 

 

 

Section 5.18

Severability

47

 

 

 

Section 5.19

Mutual Negotiations

47

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

EXHIBIT I

DEFINITIONS

 

EXHIBIT II

CONDITIONS PRECEDENT

 

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

 

EXHIBIT IV

COVENANTS

 

EXHIBIT V

TERMINATION EVENTS

 

 

 

 

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

SCHEDULE II

LOCK-BOX BANK, BLOCKED ACCOUNT AND LOCK-BOX ACCOUNT

 

SCHEDULE III

ACTIONS AND PROCEEDINGS

 

SCHEDULE IV

GROUP COMMITMENTS

 

 

 

 

ANNEX A

FORM OF INFORMATION PACKAGE

 

ANNEX B

FORM OF ISSUANCE NOTICE

 

ANNEX C

FORM OF PAYDOWN NOTICE

 

ANNEX D

FORM OF COMPLIANCE CERTIFICATE

 

ANNEX E

FORM OF LETTER OF CREDIT APPLICATION

 

ANNEX F

FORM OF ASSUMPTION AGREEMENT

 

ANNEX G

FORM OF TRANSFER SUPPLEMENT

 

ANNEX H

FORM OF INTERIM REPORT

 

ANNEX I

FORM OF INTERIM ORDER

 

 

i

--------------------------------------------------------------------------------


 

This SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of January 13, 2016, by and among ARCH
RECEIVABLE COMPANY, LLC, a Delaware limited liability company, as seller (the
“Seller”), ARCH COAL SALES COMPANY, INC., a Delaware corporation and a debtor
and debtor-in-possession under chapter 11 of the Bankruptcy Code (“Arch Sales”),
as initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), the various CONDUIT
PURCHASERS, RELATED COMMITTED PURCHASERS, LC PARTICIPANTS and PURCHASER AGENTS
from time to time party hereto and PNC BANK, NATIONAL ASSOCIATION, a national
banking association (“PNC”), as administrator (in such capacity, together with
its successors and assigns in such capacity, the “Administrator”) and as issuer
of Letters of Credit (in such capacity, together with its successors and assigns
in such capacity, the “LC Bank”).

 

PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I.  References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.

 

This Agreement amends and restates in its entirety, as of the Closing Date, the
Amended and Restated Receivables Purchase Agreement, dated as of February 24,
2010 (as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Prior Agreement”), among each of the parties hereto.  Upon the
effectiveness of this Agreement, the terms and provisions of the Prior Agreement
shall, subject to this paragraph, be superseded hereby in their entirety. 
Notwithstanding the amendment and restatement of the Prior Agreement by this
Agreement, (i) the Seller and Servicer shall continue to be liable to PNC,
Regions and any other Indemnified Party or Affected Person (as such terms are
defined in the Prior Agreement) for fees and expenses which are accrued and
unpaid under the Prior Agreement on the date hereof (collectively, the “Prior
Agreement Outstanding Amounts”) and all agreements to indemnify such parties in
connection with events or conditions arising or existing prior to the effective
date of this Agreement and (ii) the security interest created under the Prior
Agreement shall remain in full force and effect as security for such Prior
Agreement Outstanding Amounts until such Prior Agreement Outstanding Amounts
shall have been paid in full.  Upon the effectiveness of this Agreement, each
reference to the Prior Agreement in any other document, instrument or agreement
shall mean and be a reference to this Agreement.  Nothing contained herein,
unless expressly herein stated to the contrary, is intended to amend, modify or
otherwise affect any other instrument, document or agreement executed and/or
delivered in connection with the Prior Agreement.

 

The Seller (i) desires to sell, transfer and assign an undivided percentage
interest in a pool of receivables, and the Purchasers desire to acquire such
undivided percentage interest, as such percentage interest shall be adjusted
from time to time based upon, in part, reinvestment payments that are made by
such Purchasers and (ii) may, subject to the terms and conditions hereof,
request that the LC Bank issue or cause the issuance of one or more Letters of
Credit.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1                                    Purchase Facility.

 

(a)                                 On the terms and subject to the conditions
hereof, the Seller may, from time to time before the Facility Termination Date,
(i) ratably (based on the aggregate Commitments of the Related Committed
Purchasers in their respective Purchaser Groups) request that the Conduit
Purchasers, or, only if a Conduit Purchaser denies such request or is unable to
fund, ratably request that the Related Committed Purchasers, make purchases of
and reinvestments in undivided percentage ownership interests with regard to the
Purchased Interest from the Seller pursuant to Section 1.1(b) and (ii) request
that the LC Bank issue or cause the issuance of Letters of Credit, in each case
subject to the terms hereof (each such purchase, reinvestment or issuance is
referred to herein as a “Purchase”).  Subject to Section 1.4(b) concerning
reinvestments, at no time will a Conduit Purchaser have any obligation to make a
Purchase.  Each Related Committed Purchaser severally hereby agrees, on the
terms and subject to the conditions hereof, to make purchases of and
reinvestments in undivided percentage ownership interests with regard to the
Purchased Interest from the Seller from time to time from the date hereof to the
Facility Termination Date, based on the applicable Purchaser Group’s Ratable
Share of each Purchase (and, in the case of each Related Committed Purchaser,
its Commitment Percentage of its Purchaser Group’s Ratable Share of such
Purchase) and, on the terms of and subject to the conditions of this Agreement,
the LC Bank hereby agrees to issue Letters of Credit in return for (and each LC
Participant hereby severally agrees to make participation advances in connection
with any draws under such Letters of Credit equal to such LC Participant’s Pro
Rata Share of such draws), undivided percentage ownership interests with regard
to the Purchased Interest from the Seller from time to time from the date hereof
to the Facility Termination Date.  Notwithstanding anything set forth in this
paragraph (a) or otherwise herein to the contrary, under no circumstances shall
any Purchaser make any purchase or reinvestment (including, without limitation,
any mandatory deemed Purchases pursuant to Section 1.1(b)) or issue any Letters
of Credit hereunder, as applicable, if, after giving effect to such Purchase,
the (i) aggregate outstanding amount of the Capital funded by such Purchaser,
when added to all other Capital funded by all other Purchasers in such
Purchaser’s Purchaser Group would exceed (A) its Purchaser Group’s Group
Commitment (as the same may be reduced from time to time pursuant to
Section 1.1(c)) minus (B) the related LC Participant’s Pro Rata Share of the LC
Participation Amount, (ii) the Aggregate Capital plus the LC Participation
Amount would exceed the Purchase Limit or (iii) the LC Participation Amount
would exceed the aggregate of the Commitments of the LC Participants.

 

The Seller may, subject to this paragraph (a) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 1.14 below.

 

Each of the parties hereto hereby acknowledges and agrees that from and after
the Closing Date, the Purchaser Groups that includes PNC and Regions, as a
Purchaser Agent and as

 

2

--------------------------------------------------------------------------------


 

a Purchaser, shall not include a Conduit Purchaser, and each request by the
Seller for ratable Purchases by the Conduit Purchasers pursuant to
Section 1.1(a)(i) shall be deemed to be a request that the Related Committed
Purchasers in PNC’s and Regions’ Purchaser Group make their ratable share of
such Purchases.

 

(b)                                 In the event the Seller fails to reimburse
the LC Bank for the full amount of any drawing under any Letter of Credit on the
applicable Drawing Date (out of its own funds available therefor) pursuant to
Section 1.14, then the Seller shall, automatically (and without the requirement
of any further action on the part of any Person hereunder), be deemed to have
requested a new purchase from the Conduit Purchasers or Related Committed
Purchasers, as applicable, on such date, on the terms and subject to the
conditions hereof, in an amount equal to the amount of such Reimbursement
Obligation at such time. Subject to the limitations on funding set forth in
paragraph (a) above (and the other requirements and conditions herein), the
Conduit Purchasers or Related Committed Purchasers, as applicable, shall fund
such deemed purchase request and deliver the proceeds thereof directly to the
Administrator to be immediately distributed (ratably) to the LC Bank and the
applicable LC Participants in satisfaction of the Seller’s Reimbursement
Obligation pursuant to Section 1.14, below, to the extent of the amounts
permitted to be funded by the Conduit Purchasers or Related Committed
Purchasers, as applicable, at such time, hereunder.

 

(c)                                  The Seller may, upon at least 15 days’
written notice to the Administrator, terminate the Purchase Facility in whole
or, upon at least 15 days’ written notice to the Administrator, from time to
time, irrevocably reduce in part the unused portion of the Purchase Limit (but
not below the amount that would cause the Aggregate Capital plus the LC
Participation Amount to exceed the Purchase Limit or would cause the Group
Capital of any Purchaser Group to exceed its Group Commitment, in each case
after giving effect to such reduction); provided, that each partial reduction
shall be in the amount of at least $5,000,000, or an integral multiple of
$1,000,000  in excess thereof, and that, unless terminated in whole, the
Purchase Limit shall in no event be reduced below $50,000,000.  Each reduction
in the Commitments hereunder shall be made ratably among the Purchasers in
accordance with their respective Commitment Percentages and their respective
Commitments.  The Administrator shall promptly advise the Purchaser Agents of
any notice received by it pursuant to this Section 1.1(c); it being understood
that (in addition to and without limiting any other requirements for
termination, prepayment and/or the funding of the LC Collateral Account
hereunder) no such termination or reduction shall be effective unless and until
(i) in the case of a termination, the amount on deposit in the LC Collateral
Account is at least equal to the then outstanding LC Participation Amount and
(ii) in the case of a partial reduction, the amount on deposit in the LC
Collateral Account is at least equal to the positive difference between the then
outstanding LC Participation Amount and the Purchase Limit as so reduced by such
partial reduction.

 

Section 1.2                                    Making Purchases; Assignment and
Assumption.

 

(a)                                 [Reserved].

 

(b)                                 [Reserved].

 

3

--------------------------------------------------------------------------------


 

(c)                                  Effective on the date of each Funded
Purchase or other Purchase pursuant to this Section 1.2 and each reinvestment
pursuant to Section 1.4, other than as provided under Section 5.17(a), the
Seller hereby sells and assigns to the Administrator for the benefit of the
Purchasers (ratably, based on the sum of the Capital plus the LC Participation
Amount outstanding at such time for each such Purchaser’s Capital) an undivided
percentage ownership interest in:  (i) each Pool Receivable then existing,
(ii) all Related Security with respect to such Pool Receivables, and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security.

 

(d)                                 To secure all of the Seller’s obligations
(monetary or otherwise) under this Agreement and the other Transaction Documents
to which it is a party, whether now or hereafter existing or arising, due or to
become due, direct or indirect, absolute or contingent, the Seller hereby grants
to the Administrator (for the benefit of the Secured Parties) a security
interest in all of the Seller’s right, title and interest (including any
undivided interest of the Seller) in, to and under all of the following, whether
now or hereafter owned, existing or arising:  (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Box Accounts and all
amounts on deposit therein, and all certificates and instruments, if any, from
time to time evidencing such Lock-Box Accounts and amounts on deposit therein,
(v) the LC Collateral Account and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such LC
Collateral Account and amounts on deposit therein, (vi) all rights (but none of
the obligations) of the Seller under the Sale Agreements, (vii) all proceeds of,
and all amounts received or receivable under any or all of, the foregoing and
(viii) all of its other property (collectively, the “Pool Assets”).  The Seller
hereby authorizes the Administrator to file financing statements describing the
collateral covered thereby as “all of the debtor’s personal property or assets”
or words to that effect, notwithstanding that such wording may be broader in
scope than the collateral described in this Agreement.  The Administrator (on
behalf of the Secured Parties) shall have, with respect to the Pool Assets, and
in addition to all the other rights and remedies available to the Administrator
and the Purchasers, all the rights and remedies of a secured party under any
applicable UCC.  The Seller hereby acknowledges and agrees that pursuant to the
Prior Agreement, the Seller granted to the Administrator a security interest in
all of the Seller’s right, title and interest in, to and under the Pool Assets
(as defined in the Prior Agreement).  The Seller hereby confirms such security
interest and acknowledges and agrees that such security interest is continuing
and is supplemented and restated by the security interest granted by the Seller
pursuant to this Section 1.2(d).

 

(e)                                  Whenever the LC Bank issues a Letter of
Credit pursuant to Section 1.12 hereof, each LC Participant shall, automatically
and without further action of any kind upon the effective date of issuance of
such Letter of Credit, have irrevocably been deemed to make a Funded Purchase
hereunder in the event that such Letter of Credit is subsequently drawn and such
drawn amount shall not have been reimbursed pursuant to Section 1.14 upon such
draw in an amount equal to its Pro Rata Share of such unreimbursed draw.  All
such Funded Purchases shall be made ratably by the LC Participants according to
their Pro Rata Shares and shall accrue Discount from the date of such draw.  In
the event that any Letter of Credit expires or is surrendered without being
drawn (in whole or in part) then, in such event, the foregoing commitment to
make Funded Purchases shall expire with respect to such Letter of Credit and the
LC Participation

 

4

--------------------------------------------------------------------------------


 

Amount shall automatically reduce by the amount of the Letter of Credit which is
no longer outstanding.

 

(f)                                   The Seller may, with the prior written
consent of the Administrator and each Purchaser Agent (and, in the case of a new
related LC Participant, the LC Bank), which consent may be granted or withheld
in their sole and absolute discretion, add additional Persons as Purchasers
(either to an existing Purchaser Group or by creating new Purchaser Groups) or
cause an existing Related Committed Purchaser or related LC Participant to
increase its Commitment; provided, that the Commitment of any Related Committed
Purchaser or related LC Participant may only be increased with the prior written
consent of such Purchaser; provided, further, that neither the Commitment of any
new Purchaser Group nor the aggregate increase in the Commitment of existing
Related Committed Purchasers shall exceed $50,000,000 and in connection with any
such increase or addition shall be a corresponding increase in the Purchase
Limit.  Each new Conduit Purchaser, Related Committed Purchaser or related LC
Participant (or Purchaser Group) shall become a party hereto, by executing and
delivering to the Administrator, each Purchaser Agent and the Seller, an
Assumption Agreement in the form of Annex F hereto (which Assumption Agreement
shall, in the case of any new Conduit Purchaser, Related Committed Purchaser or
related LC Participant, be executed by each Person in such new Purchaser’s
Purchaser Group).

 

(g)                                  Each Related Committed Purchaser’s and
related LC Participant’s obligations hereunder shall be several, such that the
failure of any Related Committed Purchaser or related LC Participant to make a
payment in connection with any purchase hereunder, or drawing under a Letter of
Credit hereunder, as the case may be, shall not relieve any other Related
Committed Purchaser or related LC Participant of its obligation hereunder to
make payment for any Funded Purchase or such drawing. Further, in the event any
Related Committed Purchaser or related LC Participant fails to satisfy its
obligation to make a purchase or payment with respect to such drawing as
required hereunder, upon receipt of notice of such failure from the
Administrator (or any relevant Purchaser Agent), subject to the limitations set
forth herein, the non-defaulting Related Committed Purchasers or related LC
Participants in such defaulting Related Committed Purchaser’s or related LC
Participant’s Purchaser Group shall fund the defaulting Related Committed
Purchaser’s or related LC Participant’s Commitment Percentage of the related
Purchase or drawing pro rata in proportion to their relative Commitment
Percentages (determined without regard to the Commitment Percentage of the
defaulting Related Committed Purchaser or related LC Participant; it being
understood that a defaulting Related Committed Purchaser’s or related LC
Participant’s Commitment Percentage of any Purchase or drawing shall be first
funded by the Related Committed Purchasers or related LC Participants in such
defaulting Related Committed Purchaser’s or related LC Participant’s Purchaser
Group and thereafter if there are no other Related Committed Purchasers or
related LC Participants in such Purchaser Group or if such other Related
Committed Purchasers or related LC Participants are also defaulting Related
Committed Purchasers or related LC Participants, then such defaulting Related
Committed Purchaser’s or related LC Participant’s Commitment Percentage of such
Purchase or drawing shall be funded by each other Purchaser Group ratably and
applied in accordance with this paragraph (g)).  Notwithstanding anything in
this paragraph (g) to the contrary and for the avoidance of doubt, each Related
Committed Purchaser’s and LC Participant’s obligation to make a Purchase or
payment with respect to any drawing shall be

 

5

--------------------------------------------------------------------------------


 

subject in all respects to the limitations set forth in the last sentence of the
first paragraph of Section 1.1(a).

 

Section 1.3                                    Purchased Interest Computation. 
The Purchased Interest shall be initially computed on the Closing Date.
Thereafter, until the Facility Termination Date, such Purchased Interest shall
be automatically recomputed (or deemed to be recomputed) on each Business Day
other than a Termination Day. From and after the occurrence of any Termination
Day, the Purchased Interest shall (until the event(s) giving rise to such
Termination Day are satisfied or are waived by the Administrator in accordance
with Section 5.1) be deemed to be 100%. The Purchased Interest shall become zero
when (a) the Aggregate Capital thereof and Aggregate Discount thereon shall have
been paid in full, (b) an amount equal to 100% of the LC Participation Amount
and the LC Fee Expectation shall have been deposited in the LC Collateral
Account, or all Letters of Credit shall have expired or otherwise been
terminated and (c) all the amounts owed by the Seller and the Servicer hereunder
to each Purchaser, the Administrator and any other Indemnified Party or Affected
Person are paid in full (other than indemnification and other contingent
obligations not yet due and owing), and the Servicer shall have received the
accrued Servicing Fee thereon.

 

Section 1.4                                    Settlement Procedures.

 

(a)                                 The collection of the Pool Receivables shall
be administered by the Servicer in accordance with this Agreement.  The Seller
shall provide to the Servicer on a timely basis all information needed for such
administration, including notice of the occurrence of any Termination Day and
current computations of the Purchased Interest.

 

(b)                                 The Servicer shall, on each day on which
Collections of Pool Receivables are remitted to the Servicer in accordance with
this Agreement, including Section 1.4(g):

 

(i)                                     set aside and hold in trust (and shall,
at the request of the Administrator, segregate in a separate account approved by
the Administrator) for the benefit of the Secured Parties, out of such
Collections, first, an amount equal to the Aggregate Discount accrued through
such day for each Portion of Capital and not previously set aside, second, an
amount equal to the fees set forth in each Fee Letter accrued and unpaid through
such day, and third, to the extent funds are available therefor, an amount equal
to the aggregate of the Purchasers’ Share of the Servicing Fee accrued through
such day and not previously set aside;

 

(ii)                                  subject to Section 1.4(f), if such day is
not a Termination Day, remit to the Seller, ratably, on behalf of the
Purchasers, the remainder of such Collections.  Such remainder shall, to the
extent representing a return on the Aggregate Capital, be automatically
reinvested, ratably, according to each Purchaser’s Capital, in Pool Receivables
and in the Related Security, Collections and other proceeds with respect
thereto; provided, that if the Purchased Interest would exceed 100%, then the
Servicer shall not remit such remainder to the Seller or reinvest, but shall set
aside and hold in trust for the Administrator (for the benefit of the Secured
Parties) (and shall, at the

 

6

--------------------------------------------------------------------------------


 

request of the Administrator, segregate in a separate account approved by the
Administrator) a portion of such Collections that, together with the other
Collections set aside pursuant to this paragraph, shall equal the amount
necessary to reduce the Purchased Interest to 100% (determined as if such
Collections set aside had been applied to reduce the Aggregate Capital or LC
Participation Amount, as applicable, at such time), which amount shall either
(x) be deposited ratably to each Purchaser Agent’s account (for the benefit of
its related Purchasers) or (y) be deposited in the LC Collateral Account, in
each case, as applicable, on the next Settlement Date in accordance with
Section 1.4(c); provided, further, that (x) in the case of any Purchaser that is
a Conduit Purchaser, if such Purchaser has provided notice (a “Declining
Notice”) to its Purchaser Agent and the Administrator that such Purchaser (a
“Declining Conduit Purchaser”) no longer wishes Collections with respect to any
Portion of Capital funded or maintained by such Purchaser to be reinvested
pursuant to this clause (ii) or (y) in the case of any Purchaser that has
provided notice (an “Exiting Notice”) to its Purchaser Agent and the
Administrator of its refusal, following any request by the Seller to extend the
then Facility Termination Date, to extend its Commitment hereunder (an “Exiting
Purchaser”), then in either case set forth in clause (x) or (y) above, such
Purchaser’s ratable share (determined according to outstanding Capital) of
Collections shall not be reinvested or remitted to the Seller and shall instead
be held in trust for the benefit of such Purchaser and applied in accordance
with clause (iii) below;

 

(iii)                               if such day is a Termination Day (or any day
following the provision of a Declining Notice or an Exiting Notice), set aside,
segregate and hold in trust for the benefit of the Purchasers (and shall, at the
request of the Administrator, segregate in a separate account approved by the
Administrator), the entire remainder of such Collections (or in the case of a
Declining Conduit Purchaser or an Exiting Purchaser, an amount equal to such
Purchaser’s ratable share of such Collections based on its Capital; provided,
that solely for purposes of determining such Purchaser’s ratable share of such
Collections, such Purchaser’s Capital shall be deemed to remain constant from
the date of the provision of a Declining Notice or an Exiting Notice, as the
case may be, until the date such Purchaser’s Capital has been paid in full; it
being understood that if such day is also a Termination Day, such Declining
Conduit Purchaser’s or Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchasers in respect of this
parenthetical and thereafter Collections shall be set aside for such Purchaser
ratably in respect of its Capital (as recalculated)); provided, further, that if
amounts are set aside and held in trust on any Termination Day of the type
described in clause (a) of the definition of “Termination Day” (or any day
following the provision of a Declining Notice or an Exiting Notice) and,
thereafter, the conditions set forth in Section 2 of Exhibit II are satisfied or
waived by the Administrator and the Majority Purchaser Agents (or, in the case
of a Declining Notice or an Exiting Notice, such Declining Notice or Exiting
Notice, as the case may be, has been revoked by the related Declining Conduit
Purchaser or Exiting Purchaser, respectively, and written notice thereof has
been provided to the Administrator, the related Purchaser Agent and the
Servicer), such previously set-aside amounts shall, to the extent representing a
return on the Aggregate Capital (or the Capital of the Declining Conduit
Purchaser or Exiting Purchaser, as the case may be) and ratably in accordance
with each Purchaser’s Capital,

 

7

--------------------------------------------------------------------------------


 

be reinvested in accordance with clause (ii) on the day of such subsequent
satisfaction or waiver of conditions or revocation of Declining Notice or
Exiting Notice, as the case may be; and

 

(iv)                              release to the Seller (subject to
Section 1.4(f)) for its own account any Collections in excess of:  (w) amounts
required to be reinvested in accordance with clause (ii) or the proviso to
clause (iii) plus (x) the amounts that are required to be set aside pursuant to
clause (i), the provisos to clause (ii) and clause (iii) plus (y) the Seller’s
Share of the Servicing Fee accrued and unpaid through such day and all
reasonable and appropriate out-of-pocket costs and expenses of the Servicer for
servicing, collecting and administering the Pool Receivables plus (z) all other
amounts then due and payable by the Seller under this Agreement to the
Purchasers, the Purchaser Agents, the Administrator, and any other Indemnified
Party or Affected Person.

 

(c)                                  The Servicer shall, in accordance with the
priorities set forth in Section 1.4(d), deposit into each Purchaser Agent’s
account, on each Settlement Date, Collections held for such Purchaser Agent (for
the benefit of its related Purchasers) pursuant to clause (b)(i) or (f) plus the
amount of Collections then held for such Purchaser Agent (for the benefit of its
related Purchasers) pursuant to clauses (b)(ii) and (iii) of Section 1.4;
provided, that if Arch Sales or an Affiliate thereof is the Servicer, such day
is not a Termination Day and the Administrator has not notified Arch Sales (or
such Affiliate) that such right is revoked, Arch Sales (or such Affiliate) may
retain the portion of the Collections set aside pursuant to clause (b)(i) that
represents the aggregate of each Purchasers’ Share of the Servicing Fee.  On or
prior to the last day of each Settlement Period, each Purchaser Agent will
notify the Servicer by facsimile of the amount of Discount accrued with respect
to each Portion of Capital during such Settlement Period or portion thereof.

 

(d)                                 The Servicer shall distribute the amounts
described (and at the times set forth) in clause (c) above as follows:

 

(i)                                     if such distribution occurs on a day
that is not a Termination Day and the Purchased Interest does not exceed 100%,
first to each Purchaser Agent ratably according to the Discount accrued during
such Yield Period (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) in payment in full of all accrued Discount
with respect to each Portion of Capital maintained by such Purchasers and all
accrued Fees; it being understood that each Purchaser Agent shall distribute
such amounts to the Purchasers within such Purchaser Agent’s Purchaser Group
ratably according to Discount and Fees, respectively, and second, if the
Servicer has set aside amounts in respect of the Servicing Fee pursuant to
clause (b)(i) and has not retained such amounts pursuant to clause (c), to the
Servicer (payable in arrears on each Settlement Date) in payment in full of the
aggregate of the Purchasers’ Share of accrued Servicing Fees so set aside, and

 

(ii)                                  if such distribution occurs on a
Termination Day or on a day when the Purchased Interest exceeds 100%, first, if
Arch Sales or an Affiliate thereof is not the Servicer, to the Servicer in
payment in full of the Purchasers’ Share of all accrued

 

8

--------------------------------------------------------------------------------


 

Servicing Fees, second, to each Purchaser Agent ratably (based on the aggregate
accrued and unpaid Discount and Fees payable to all Purchasers at such time)
(for the benefit of the relevant Purchasers in such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount with respect to each Portion
of Capital funded or maintained by the Purchasers within such Purchaser Agent’s
Purchaser Group and all accrued Fees, third, to each Purchaser Agent ratably
according to the aggregate of the Capital of each Purchaser in each such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers in
such Purchaser Agent’s Purchaser Group) in payment in full of each Purchaser’s
Capital; it being understood that each Purchaser Agent shall distribute the
amounts described in the first, second and third clauses of this
Section 1.4(d)(ii) to the Purchasers within such Purchaser Agent’s Purchaser
Group ratably according to Discount, Fees and Capital, respectively, fourth, to
the LC Collateral Account for the benefit of the LC Bank and the LC Participants
(x) the amount necessary to cash collateralize the LC Participation Amount until
the amount of cash collateral held in such LC Collateral Account (other than
amount representing LC Fee Expectation) equals 100% of the LC Participation
Amount (or, if such day is not a Termination Day, the amount necessary to reduce
the Purchased Interest to 100%) (determined as if such Collections had been
applied to reduce the aggregate outstanding amount of the LC Participation
Amount) and (y) if such day is a Termination Day of the type described in clause
(b) of the definition thereof or a Termination Event is continuing, an amount
equal to the LC Fee Expectation at such time (or such portion thereof not
currently on deposit in the LC Collateral Account), fifth, if the Aggregate
Capital and accrued Aggregate Discount with respect to each Portion of Capital
for all Purchaser Groups have been reduced to zero, and the aggregate of the
Purchasers’ Share of all accrued Servicing Fees payable to the Servicer (if
other than Arch Sales or an Affiliate thereof) have been paid in full, to each
Purchaser Agent ratably, based on the amounts payable to each Purchaser in such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers in
such Purchaser Agent’s Purchaser Group), the Administrator and any other Secured
Party in payment in full of any other amounts owed thereto by the Seller or the
Servicer hereunder, and sixth, to the Servicer (if the Servicer is Arch Sales or
an Affiliate thereof) in payment in full of the aggregate of the Purchasers’
Share of all accrued Servicing Fees.

 

After the Aggregate Capital, Aggregate Discount, fees payable pursuant to the
Fee Letters and Servicing Fees with respect to the Purchased Interest, and any
other amounts payable by the Seller and the Servicer to each Purchaser Group,
the Administrator or any other Indemnified Party or Affected Person hereunder,
have been paid in full, and (on and after a Termination Day) after an amount
equal to 100% of the LC Participation Amount and the LC Fee Expectation has been
deposited in the LC Collateral Account, all additional Collections with respect
to the Purchased Interest shall be paid to the Seller for its own account.

 

(e)                                  For the purposes of this Section 1.4:

 

(i)                                     if on any day the Outstanding Balance of
any Pool Receivable is reduced or adjusted as a result of any defective,
rejected, returned, repossessed or foreclosed goods or services, or any
revision, cancellation, allowance, rebate, discount or other adjustment made by
the Seller, any Affiliate of the Seller, any Originator, the

 

9

--------------------------------------------------------------------------------


 

Transferor, the Servicer or any Affiliate of the Servicer, or any setoff,
netting of obligations or dispute between the Seller, any Affiliate of the
Seller, any Originator, the Transferor, the Servicer or any Affiliate of the
Servicer and an Obligor, the Seller shall be deemed to have received on such day
a Collection of such Pool Receivable in the amount of such reduction or
adjustment and shall immediately pay any and all such amounts in respect thereof
to a Lock-Box Account for the benefit of the Secured Parties pursuant to
Section 1.4;

 

(ii)                                  if on any day any of the representations
or warranties in Sections l(j) or 3(a) of Exhibit III is not true with respect
to any Pool Receivable, the Seller shall be deemed to have received on such day
a Collection of such Pool Receivable in full and shall immediately pay any and
all such amounts in respect thereof to a Lock-Box Account (or as otherwise
directed by the Administrator at such time) for the benefit of the Secured
Parties and for application pursuant to Section 1.4;

 

(iii)                               except as provided in clause (i) or (ii), or
as otherwise required by Applicable Law or the relevant Contract, all
Collections received from an Obligor of any Receivable shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables; and

 

(iv)                              if and to the extent the Administrator, any
Purchaser Agent or any Purchaser shall be required for any reason to pay over to
an Obligor (or any trustee, receiver, custodian or similar official in any
Insolvency Proceeding) any amount received by it hereunder, such amount shall be
deemed not to have been so received by such Person but rather to have been
retained by the Seller and, accordingly, such Person shall have a claim against
the Seller for such amount, payable when and to the extent that any distribution
from or on behalf of such Obligor is made in respect thereof.

 

(f)                                   If at any time the Seller shall wish to
cause the reduction of Aggregate Capital (but not to commence the liquidation,
or reduction to zero, of the entire Aggregate Capital), the Seller may do so as
follows:

 

(i)                                     the Seller shall give the Administrator,
each Purchaser Agent and the Servicer written notice in substantially the form
of Annex C (each, a “Paydown Notice”) (A) at least two Business Days prior to
the date of such reduction for any reduction of the Aggregate Capital less than
or equal to $20,000,000 and (B) at least five Business Days prior to the date of
such reduction for any reduction of the Aggregate Capital greater than
$20,000,000, in each case such Paydown Notice shall include, among other things,
the amount of such proposed reduction and the proposed date on which such
reduction will commence;

 

(ii)                                  (A) on the proposed date of the
commencement of such reduction and on each day thereafter, the Servicer shall
cause Collections not to be reinvested until the amount thereof not so
reinvested shall equal the desired amount of reduction or (B) the Seller shall
remit to each Purchaser Agent’s account (for the benefit of the relevant

 

10

--------------------------------------------------------------------------------


 

Purchasers in such Purchaser Agent’s Purchaser Group), in immediately available
funds, an amount equal to the desired amount of such reduction together with
accrued and unpaid Aggregate Discount, and Aggregate Discount to accrue through
the next Settlement Date, with respect to such Aggregate Capital, ratably (based
on such Purchaser Agent’s Purchasers’ portion of the Aggregate Capital reduced
thereby and portion of the related Aggregate Discount); and

 

(iii)                               the Servicer shall hold such Collections in
trust for the benefit of the Purchasers ratably (based on their respective
Portions of Capital funded thereby) for payment to each such Purchaser Agent
(for the benefit of the relevant Purchasers in such Purchaser Agent’s Purchaser
Group) on the next Settlement Date immediately following the current Settlement
Period or such other date approved by the Administrator and each such Purchaser
Agent, and the Aggregate Capital (together with the Capital of any related
Purchaser) shall be deemed reduced in the amount to be paid to each such
Purchaser Agent (on behalf of its related Purchasers) only when in fact finally
so paid;

 

provided, that the amount of any such reduction shall be not less than $300,000
and shall be an integral multiple of $100,000 in excess thereof.

 

(g)                                  The Servicer may, in its sole discretion,
and shall at the direction of the Administrator (which direction may be given no
more than once per week unless a Termination Event has occurred and is
continuing), deliver an Interim Report to the Administrator on any Business
Day.  Upon receipt of such Interim Report, the Administrator shall promptly
review such Interim Report to determine if such Interim Report constitutes a
Qualifying Interim Report.  In the event that the Administrator reasonably
determines that such Interim Report constitutes a Qualifying Interim Report, so
long as no Termination Event or Unmatured Termination Event has occurred and is
continuing, the Administrator shall promptly remit to the Servicer from the
Lock-Box Account (or the LC Collateral Account, if applicable) the lesser of
(i) the amount identified on such Qualifying Interim Report as Collections on
deposit in the Lock-Box Account and/or LC Collateral Account in excess of the
amount necessary to ensure that the Purchased Interest does not exceed 100% and
(ii) the aggregate amount of available Collections then on deposit in the
Lock-Box Accounts and the LC Collateral Account.  For purposes of this clause
(g), “Qualifying Interim Report” shall mean any Interim Report that satisfies
each of the following conditions: (A) the Purchased Interest as set forth in
such Interim Report shall not exceed 100%; (B) such Interim Report is calculated
as of the immediately prior Business Day and (C) the Administrator does not in
good faith reasonably believe that any of the information or calculations set
forth in such Interim Report are false or incorrect in any material respect (and
notice of any such determination shall be provided promptly to the Servicer).

 

Section 1.5                                    Fees.

 

(a)                                 The Seller shall pay to the Administrator,
the Purchaser Agents and the Purchasers certain fees in the amounts and on the
dates set forth in one or more fee letter agreements for each Purchaser Group,
in each case entered into from time to time by and among the Servicer, the
Seller and the applicable Purchaser Agent and/or the Administrator (as any such

 

11

--------------------------------------------------------------------------------


 

fee letter agreement may be amended, restated, supplemented or otherwise
modified from time to time, each, a “Fee Letter”).

 

(b)                                 The Seller shall pay to each Purchaser
Agent, for the account of the LC Participants in such Purchaser Agent’s
Purchaser Group, a “Default LC Participation Fee” equal to, on any day while a
Termination Event exists (i) 3.00%, multiplied by (ii) the related LC
Participant’s Pro Rata Share of the LC Participation Amount on such day,
multiplied by (iii) 1/360, accruing on each day from the Closing Date until the
Final Payout Date (or, if earlier, the date on which no Termination Event is
continuing), payable in arrears on each Settlement Date for the prior Settlement
Period and on the Final Payout Date.  Each Default LC Participation Fee payable
by the Seller hereunder will be (and shall be deemed to be for all purposes)
fully earned as of the day on which it accrues, and once paid, shall be
nonrefundable under any circumstances.  For the avoidance of doubt, the Default
LC Participation Fee is payable in addition to, and not in lieu of, any other
fees or amounts payable by the Seller under, or in connection with, any Fee
Letter and the other Transaction Documents.

 

(c)                                  The Seller shall pay to each Purchaser
Agent, for the account of Purchasers in such Purchaser Agent’s Purchaser Group,
a “Facility Fee” for each day equal to the product of (i) prior to (and
including) the Facility Termination Date, (A) 0.85%, multiplied by (B) the Group
Commitment of such Purchaser Group on such day, multiplied by (C) 1/360,
accruing each day from the date hereof until the Facility Termination Date, and
(ii) after the Facility Termination Date, (A) 0.85%, multiplied by (B) the sum
of (1) the aggregate outstanding Capital of all Purchasers in such Purchaser
Group on such day, plus (2) the related LC Participant’s Pro Rata Share of the
LC Participation Amount on such day, multiplied by (C) 1/360, accruing each day
from (but excluding) the Facility Termination Date until (and including) the
Final Payout Date, in each case, payable in arrears on each Settlement Date for
the prior Settlement Period and on the Final Payout Date.

 

(d)                                 The Seller shall pay to each Purchaser
Agent, for the account of Purchasers in such Purchaser Agent’s Purchaser Group,
a “Program Fee” for each day equal to the product of (i) 2.65%, multiplied by
(ii) the aggregate outstanding Capital of all Purchasers in such Purchaser Group
on such day, multiplied by (iii) 1/360, accruing each day from the date hereof
until the Final Payout Date, payable in arrears on each Settlement Date for the
prior Settlement Period and on the Final Payout Date.

 

(e)                                  The Seller shall pay to each Purchaser
Agent, for the account of Purchasers in such Purchaser Agent’s Purchaser Group,
an “LC Participant Fee” for each day equal to the product of (i) 2.65%,
multiplied by (ii) the related LC Participant’s Pro Rata Share of the LC
Participation Amount on such day, multiplied by (iii) 1/360, accruing each day
from the date hereof until the Final Payout Date, payable in arrears on each
Settlement Date for the prior Settlement Period and on the Final Payout Date.

 

(f)                                   The Seller shall pay to the LC Bank, an
“LC Fee” for each day equal to the product of (i) 0.15%, multiplied by (ii) the
LC Participation Amount on such day, multiplied by (iii) 1/360, accruing each
day from the date hereof until the Final Payout Date, payable in arrears on each
Settlement Date for the prior Settlement Period and on the Final Payout Date.

 

12

--------------------------------------------------------------------------------


 

Section 1.6                                    Payments and Computations, Etc.

 

(a)                                 All amounts to be paid or deposited by the
Seller or the Servicer hereunder or under any other Transaction Document shall
be made without reduction for offset or counterclaim and shall be paid or
deposited no later than 2:00 p.m. (New York City time) on the day when due in
same day funds to each account designated by the Purchaser Agents (for the
benefit of the Purchasers in such Purchaser Agent’s Purchaser Group) and/or the
Administration Account, as applicable.  All amounts received after 2:00 p.m.(New
York City time) will be deemed to have been received on the next Business Day. 
Amounts payable hereunder to or for the benefit of the Administrator, the
Purchasers or the Purchaser Agents (or their related Affected Persons or
Indemnified Parties) shall be distributed as follows:

 

(i)                                     Any amounts to be distributed by or on
behalf of the Administrator hereunder to any Purchaser Agent, Purchaser or
Purchaser Group shall be distributed to the account specified in writing from
time to time by the applicable Purchaser Agent to the Administrator, and the
Administrator shall have no obligation to distribute any such amounts unless and
until it actually receives payment of such amounts by the Seller or the
Servicer, as applicable, in the Administration Account.  Except as expressly set
forth herein (including, without limitation, as set forth in
Section 1.4(b)(iii) with respect to Collections held in trust for Declining
Conduit Purchasers and Exiting Purchasers), the Administrator shall distribute
(or cause to be distributed) such amounts to the Purchaser Agents for the
Purchasers within their respective Purchaser Groups ratably (x) in the case of
such amounts paid in respect of Discount and Fees, according to the Discount and
Fees payable to the Purchasers and (y) in the case of such amounts paid in
respect of Capital (or in respect of any other obligations other than Discount
and Fees), according to the outstanding Capital funded by the Purchasers.

 

(ii)                                  Except as expressly set forth herein
(including, without limitation, as set forth in Section 1.4(b)(iii) with respect
to Collections held in trust for Declining Conduit Purchasers and Exiting
Purchasers), each Purchaser Agent shall distribute the amounts paid to it
hereunder for the benefit of the Purchasers in its Purchaser Group to the
Purchasers within its Purchaser Group ratably (x) in the case of such amounts
paid in respect of Discount and Fees, according to the Discount and Fees payable
to such Purchasers and (y) in the case of such amounts paid in respect of
Capital (or in respect of any other obligations other than Discount and Fees),
according to the outstanding Capital funded by such Purchasers.

 

(b)                                 The Seller or the Servicer, as the case may
be, shall, to the extent permitted by law, pay interest on any amount not paid
or deposited by the Seller or the Servicer, as the case may be, when due
hereunder, at an interest rate equal to 2.0% per annum above the Base Rate,
payable on demand.

 

(c)                                  All computations of interest under clause
(b) and all computations of Discount, fees and other amounts hereunder shall be
made on the basis of a year of 360 (or 365 or 366, as applicable, with respect
to Discount or other amounts calculated by reference to the Base Rate) days for
the actual number of days elapsed.  Whenever any payment or deposit to be made

 

13

--------------------------------------------------------------------------------


 

hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next Business Day and such extension of time shall
be included in the computation of such payment or deposit.

 

Section 1.7                                    Increased Costs.

 

(a)                                 If the Administrator, any Purchaser Agent,
any Purchaser, any Liquidity Provider or any other Program Support Provider or
any of their respective Affiliates (each an “Affected Person”) reasonably
determines that the existence of or compliance with:  (i) any law, rule,
regulation or generally accepted accounting principle or any change therein or
in the interpretation or application thereof, or (ii) any request, guideline or
directive from Financial Accounting Standards Board (“FASB”) (including, without
limitation, FAS 166/167), or any central bank or other Governmental Authority
(whether or not having the force of law), affects or would affect the amount of
capital required or expected to be maintained by such Affected Person, and such
Affected Person determines that the amount of such capital is increased by or
based upon the existence of any commitment to make purchases of (or otherwise to
maintain the investment in) Pool Receivables or issue any Letter of Credit
related to this Agreement or any related liquidity facility, credit enhancement
facility and other commitments of the same type, then, upon demand by such
Affected Person (with a copy to the Administrator), the Seller shall promptly
pay to the Administrator, for the account of such Affected Person, from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person for increased costs in the light of such
circumstances, to the extent that such Affected Person reasonably determines
such increase in capital to be allocable to the existence of any of such
commitments.  A certificate as to such amounts submitted to the Seller and the
Administrator by such Affected Person shall be conclusive and binding for all
purposes, absent manifest error.

 

(b)                                 If, due to either:  (i) the introduction of
or any change in or in the interpretation of any law, rule, regulation or
generally accepted accounting principle or (ii) compliance with any request,
guideline or directive from FASB (including, without limitation, FAS 166/167) or
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase in the cost to any Affected Person of
agreeing to purchase or purchasing, or maintaining the ownership of, the
Purchased Interest (or its portion thereof) in respect of which Discount is
computed by reference to the Euro-Rate or LMIR, then, upon demand by such
Affected Person, the Seller shall promptly pay to such Affected Person, from
time to time as specified by such Affected Person, additional amounts sufficient
to compensate such Affected Person for increased costs.  A certificate as to
such amounts submitted to the Seller and the Administrator by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.

 

(c)                                  For the avoidance of doubt, and not in
limitation of the foregoing, any increase in cost and/or reduction in yield
caused by regulatory capital allocation adjustments due to Statements of
Financial Accounting Standards Nos. 166 and 167 (or any future statements or
interpretations issued by FASB or any successor thereto) (collectively, “FAS
166/167”) shall be covered by this Section 1.7.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary,
for purposes of this Section 1.7, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or any Governmental
Authority, any central bank of any jurisdiction, comparable agency or other
Person, in each case pursuant to, or implementing, the accord known as Basel
III, are, in the case of each of clause (i) and clause (ii) above, deemed to
have been introduced or adopted after the date hereof, regardless of the date
enacted, adopted, issued, promulgated or implemented.

 

Section 1.8                                    Requirements of Law; Funding
Losses.

 

(I)                                   If any Affected Person reasonably
determines that the existence of or compliance with: (a) any law, rule or
regulation or any change therein or in the interpretation or application
thereof, or (b) any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), in either
case, adopted, issued or occurring after the date hereof:

 

(i)                                     does or shall subject such Affected
Person to any tax of any kind whatsoever with respect to this Agreement, any
increase in the Purchased Interest (or its portion thereof) or in the amount of
Capital relating thereto, or does or shall change the basis of taxation of
payments to such Affected Person on account of Collections, Discount or any
other amounts payable hereunder (excluding taxes imposed on the overall income
of such Affected Person, and franchise taxes imposed on such Affected Person, by
the jurisdiction under the laws of which such Affected Person is organized or a
political subdivision thereof), or

 

(ii)                                  does or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, purchases, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Affected Person that are not
otherwise included in the determination of the Euro-Rate or LMIR or the Base
Rate hereunder, or

 

(iii)                               does or shall impose on such Affected Person
any other condition,

 

and the result of any of the foregoing is:  (A) to increase the cost to such
Affected Person of acting as Administrator, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to, or issuing any Letter of Credit in respect of, the
Purchased Interest (or interests therein) or any Portion of Capital, or (B) to
reduce any amount receivable hereunder (whether directly or indirectly), then,
in any such case, upon demand by such Affected Person, the Seller shall promptly
pay to such Affected Person additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable.  All such
amounts shall be payable as incurred.  A certificate as to such amounts from
such Affected Person to the Seller and the Administrator shall be conclusive and
binding for all purposes, absent manifest error; provided, however, that
notwithstanding

 

15

--------------------------------------------------------------------------------


 

anything to the contrary, for purposes of this Section 1.8, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act, and all requests, rules,
guidelines and directives promulgated thereunder, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or any Governmental Authority, any central bank of any jurisdiction,
comparable agency or other Person, in each case pursuant to, or implementing,
the accord known as Basel III, are, in the case of each of clause (i) and clause
(ii) above, deemed to have been introduced or adopted after the date hereof,
regardless of the date enacted, adopted, issued, promulgated or implemented.

 

(II)                              The Seller shall compensate each Affected
Person, upon written request by such Person for all losses, expenses and
liabilities (including any interest paid by such Affected Person to lenders of
funds borrowed by it to fund or maintain any Portion of Capital hereunder at an
interest rate determined by reference to the Euro-Rate or LMIR and any loss
sustained by such Person in connection with the re-employment of such funds),
which such Affected Person may sustain with respect to funding or maintaining
such Portion of Capital at the Euro-Rate or LMIR if, for any reason, funding or
maintaining such Portion of Capital at an interest rate determined by reference
to the Euro-Rate or LMIR does not occur on a date specified therefor.

 

Section 1.9                                    Inability to Determine Euro-Rate.

 

(a)                                 If the Administrator (or any Purchaser
Agent) determines before the first day of any Settlement Period (or solely with
respect to LMIR, on any day) (which determination shall be final and conclusive)
that, by reason of circumstances affecting the interbank eurodollar market
generally, (i) deposits in dollars (in the relevant amounts for such Settlement
Period) are not being offered to banks in the interbank eurodollar market for
such Settlement Period, (ii) adequate means do not exist for ascertaining the
Euro-Rate or LMIR for such Settlement Period (or portion thereof) or (iii) the
Euro-Rate or LMIR does not accurately reflect the cost to any Purchaser (as
determined by such Purchaser or such Purchaser’s Purchaser Agent) of maintaining
any Portion of Capital during such Settlement Period (or portion thereof), then
the Administrator shall give notice thereof to the Seller.  Thereafter, until
the Administrator or such Purchaser Agent notifies the Seller that the
circumstances giving rise to such suspension no longer exist, (a) no Portion of
Capital shall be funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate or
LMIR shall, on the last day of the then current Settlement Period (or solely
with respect to LMIR, immediately), be converted to the Alternate Rate
determined by reference to the Base Rate.

 

(b)                                 If, on or before the first day of any
Settlement Period (or solely with respect to LMIR, on any day), the
Administrator shall have been notified by any Affected Person that such Affected
Person has determined (which determination shall be final and conclusive) that,
any enactment, promulgation or adoption of or any change in any Applicable Law,
or any change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Affected Person with any
guideline, request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or

 

16

--------------------------------------------------------------------------------


 

impossible for such Affected Person to fund or maintain any Portion of Capital
at the Alternate Rate and based upon the Euro-Rate or LMIR, the Administrator
shall notify the Seller thereof.  Upon receipt of such notice, until the
Administrator notifies the Seller that the circumstances giving rise to such
determination no longer apply, (a) no Portion of Capital shall be funded at the
Alternate Rate determined by reference to the Euro-Rate or LMIR and (b) the
Discount for any outstanding Portions of Capital then funded at the Alternate
Rate determined by reference to the Euro-Rate or LMIR shall be converted to the
Alternate Rate determined by reference to the Base Rate either (i) on the last
day of the then current Settlement Period (or solely with respect to LMIR,
immediately) if such Affected Person may lawfully continue to maintain such
Portion of Capital at the Alternate Rate determined by reference to the
Euro-Rate or LMIR to such day, or (ii) immediately, if such Affected Person may
not lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate or LMIR to such day.

 

Section 1.10                             Taxes.

 

The Seller agrees that any and all payments by the Seller under this Agreement
shall be made free and clear of and without deduction for any and all current or
future taxes, stamp or other taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding overall income
or franchise taxes, in either case, imposed on the Person receiving such payment
by the Seller hereunder by the jurisdiction under whose laws such Person is
organized, operates or where its principal executive office is located or any
political subdivision thereof (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If the Seller shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Purchaser, Purchaser Agent,
Liquidity Provider, Program Support Provider or the Administrator, then the sum
payable shall be increased by the amount necessary to yield to such Person
(after payment of all Taxes) an amount equal to the sum it would have received
had no such deductions been made.  Whenever any Taxes are payable by the Seller,
the Seller agrees that, as promptly as possible thereafter, the Seller shall
send to the Administrator for its own account or for the account of any
Purchaser, Purchaser Agent, Liquidity Provider or other Program Support
Provider, as the case may be, a certified copy of an original official receipt
showing payment thereof or such other evidence of such payment as may be
available to the Seller and acceptable to the taxing authorities having
jurisdiction over such Person.  If the Seller fails to pay any Taxes when due to
the appropriate taxing authority or fails to remit to the Administrator the
required receipts or other required documentary evidence, the Seller shall
indemnify the Administrator and/or any other Affected Person, as applicable, for
any incremental taxes, interest or penalties that may become payable by such
party as a result of any such failure.

 

Section 1.11                             Letters of Credit.

 

Subject to the terms and conditions hereof and the satisfaction of the
applicable conditions set forth in Exhibit II, the LC Bank shall issue or cause
the issuance of Letters of Credit (“Letters of Credit”) on behalf of Seller
(and, if applicable, on behalf of, or for the account of, the Transferor or any
Subsidiary thereof) in favor of such beneficiaries as the Seller or the
Transferor, as applicable may elect.  All amounts drawn upon Letters of Credit
shall accrue Discount. Letters of Credit that have not been drawn upon shall not
accrue Discount.

 

17

--------------------------------------------------------------------------------


 

Section 1.12                             Issuance of Letters of Credit.

 

(a)                                 The Seller may request the LC Bank, upon two
(2) Business Days’ prior written notice submitted on or before 11:00 a.m., New
York time, to issue a Letter of Credit by delivering to the Administrator, the
LC Bank’s form of Letter of Credit Application (the “Letter of Credit
Application”), substantially in the form of Annex E attached hereto and an
Issuance Notice, substantially in the form of Annex B hereto, in each case
completed to the satisfaction of the Administrator and the LC Bank; and, such
other certificates, documents and other papers and information as the
Administrator may reasonably request.  The Seller also has the right to give
instructions and make agreements with respect to any Letter of Credit
Application and the disposition of documents, and to agree with the
Administrator upon any amendment, extension or renewal of any Letter of Credit.

 

(b)                                 Each Letter of Credit shall, among other
things, (i) provide for the payment of sight drafts or other written demands for
payment when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance, extension or renewal, as the case may be, and in no event later than
twelve (12) months after the Facility Termination Date.  For the avoidance of
doubt, no Letter of Credit may be extended or renewed to a date that is later
than twelve (12) months after the Facility Termination Date.  Each Letter of
Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Bank or the International Standby Practices (ISP98-International Chamber of
Commerce Publication Number 590), and any amendments or revisions thereof
adhered to by the LC Bank, as determined by the LC Bank.

 

(c)                                  The Administrator shall promptly notify the
LC Bank and each LC Participant, at such Person’s address for notices hereunder,
of the request by the Seller for a Letter of Credit hereunder, and shall provide
the LC Bank and LC Participants with the Letter of Credit Application and
Issuance Notice delivered to the Administrator by the Seller pursuant to
paragraph (a) above, by the close of business on the day received or if received
on a day that is not a Business Day or on any Business Day after 11:00 a.m., New
York time, on such day, on the next Business Day.

 

Section 1.13                             Requirements For Issuance of Letters of
Credit.

 

The Seller shall authorize and direct the LC Bank to name the Seller or the
Transferor as the “Applicant” or “Account Party” of each Letter of Credit.

 

Section 1.14                             Disbursements, Reimbursement.

 

(a)                                 Immediately upon the issuance of each Letter
of Credit, each LC Participant shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the LC Bank a participation in such
Letter of Credit and each drawing thereunder in an amount equal to such LC
Participant’s Pro Rata Share of the face amount of such Letter of Credit and the
amount of such drawing, respectively.

 

18

--------------------------------------------------------------------------------


 

(b)                                 In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the LC Bank
will promptly notify the Administrator and the Seller of such request.  Provided
that it shall have received such notice prior to 10:00 a.m., New York time, the
Seller shall reimburse (such obligation to reimburse the LC Bank shall sometimes
be referred to as a “Reimbursement Obligation” and the required date of
reimbursement, the “Reimbursement Date”) the LC Bank prior to 12:00 p.m., New
York time, on each Business Day that an amount is paid by the LC Bank under any
Letter of Credit (each such date, a “Drawing Date”) (or, otherwise, by 12:00
p.m., New York time, on the Business Day immediately following such notice) in
an amount equal to the amount so paid by the LC Bank.  Such Reimbursement
Obligation shall be satisfied by the Seller (i) first, by the remittance by the
Administrator to the LC Bank of any available amounts then on deposit in the LC
Collateral Account and (ii) second, by the remittance by or on behalf of the
Seller to the LC Bank of any other funds of the Seller then available for
disbursement.  In the event the Seller fails to reimburse the LC Bank for the
full amount of any drawing under any Letter of Credit by the applicable time on
the Reimbursement Date, the LC Bank will promptly notify each LC Participant
thereof, and the Seller shall be deemed to have requested that a Funded Purchase
be made by the Purchasers in the Purchaser Groups for the LC Bank and the LC
Participants to be disbursed on the Drawing Date under such Letter of Credit,
subject to the amount of the unutilized portion of the Purchase Limit.  Any
notice given by the LC Bank pursuant to this Section may be oral if immediately
confirmed in writing; provided that the lack of such an immediate written
confirmation shall not affect the conclusiveness or binding effect of such oral
notice.

 

(c)                                  Each LC Participant shall upon any notice
pursuant to subclause (b) above make available to the LC Bank an amount in
immediately available funds equal to its Pro Rata Share of the amount of the
drawing, whereupon the LC Participants shall each be deemed to have made a
Funded Purchase in that amount.  If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by no later than 2:00 p.m., New York time on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Rate during the first
three days following the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Capital on and after the fourth day following the Drawing
Date.  The LC Bank will promptly give notice of the occurrence of the Drawing
Date, but failure of the LC Bank to give any such notice on the Drawing Date or
in sufficient time to enable any LC Participant to effect such payment on such
date shall not relieve such LC Participant from its obligation under this
subclause (c), provided that such LC Participant shall not be obligated to pay
interest as provided in subclauses (i) and (ii) above until and commencing from
the date of receipt of notice from the LC Bank or the Administrator of a
drawing.  Each LC Participant’s Commitment shall continue until the last to
occur of any of the following events:  (A) the LC Bank ceases to be obligated to
issue or cause to be issued Letters of Credit hereunder; (B) no Letter of Credit
issued hereunder remains outstanding and uncancelled or (C) all Persons (other
than the Seller) have been fully reimbursed for all payments made under or
relating to Letters of Credit.

 

19

--------------------------------------------------------------------------------


 

Section 1.15                             Repayment of Participation Advances.

 

(a)                                 Upon (and only upon) receipt by the LC Bank
for its account of immediately available funds from or for the account of the
Seller (i) in reimbursement of any payment made by the LC Bank under a Letter of
Credit with respect to which any LC Participant has made a participation advance
to the LC Bank, or (ii) in payment of Discount on the Funded Purchases made or
deemed to have been made in connection with any such draw, the LC Bank will pay
to each LC Participant, ratably (based on the outstanding drawn amounts funded
by each such LC Participant in respect of such Letter of Credit), in the same
funds as those received by the LC Bank; it being understood, that the LC Bank
shall retain a ratable amount of such funds that were not the subject of any
payment in respect of such Letter of Credit by any LC Participant.

 

(b)                                 If the LC Bank is required at any time to
return to the Seller, or to a trustee, receiver, liquidator, custodian, or any
official in any insolvency proceeding, any portion of the payments made by the
Seller to the LC Bank pursuant to this Agreement in reimbursement of a payment
made under the Letter of Credit or interest or fee thereon, each LC Participant
shall, on demand of the LC Bank, forthwith return to the LC Bank the amount of
its Pro Rata Share of any amounts so returned by the LC Bank plus interest at
the Federal Funds Rate, from the date the payment was first made to such LC
Participant through, but not including, the date the payment is returned by such
LC Participant.

 

(c)                                  If any Letters of Credit are outstanding
and undrawn on the Facility Termination Date, the LC Collateral Account shall be
funded from Collections (or, in the Seller’s sole discretion, by other cash
available to the Seller) in an amount equal to the aggregate undrawn face amount
of such Letters of Credit plus all applicable fees to accrue through the stated
expiration dates thereof (such fees to accrue, as reasonably estimated by the LC
Bank, the “LC Fee Expectation”).

 

Section 1.16                             Documentation.

 

The Seller agrees to be bound by the terms of the Letter of Credit Application
and by the LC Bank’s interpretations of any Letter of Credit issued for the
Seller and by the LC Bank’s written regulations and customary practices relating
to letters of credit, though the LC Bank’s interpretation of such regulations
and practices may be different from the Seller’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct by the LC Bank, the LC Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

Section 1.17                             Determination to Honor Drawing Request.

 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and

 

20

--------------------------------------------------------------------------------


 

that any other drawing condition appearing on the face of such Letter of Credit
has been satisfied in the manner so set forth.

 

Section 1.18                             Nature of Participation and
Reimbursement Obligations.

 

Each LC Participant’s obligation in accordance with this Agreement to make
participation advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such LC Participant may have against the LC Bank,
the Administrator, the Purchaser Agents, the Purchasers, the Seller or any other
Person for any reason whatsoever;

 

(ii)                                  the failure of the Seller or any other
Person to comply with the conditions set forth in this Agreement for the making
of a purchase, reinvestments, requests for Letters of Credit or otherwise, it
being acknowledged that such conditions are not required for the making of
participation advances hereunder;

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit or any set-off, counterclaim, recoupment, defense or other
right which Seller, an Originator, the Transferor or any Affiliate thereof on
behalf of which a Letter of Credit has been issued may have against the LC Bank,
the Administrator, any Purchaser, any Purchaser Agent or any other Person for
any reason whatsoever;

 

(iv)                              any claim of breach of warranty that might be
made by the Seller, the Transferor, an Originator or an Affiliate thereof, the
LC Bank or any LC Participant against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, defense or other right which the Seller,
the LC Bank or any LC Participant may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the LC Bank, any LC Participant, the Administrator, any Purchaser or any
Purchaser Agent or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Seller or any Subsidiaries of the Seller or
any Affiliates of the Seller and the beneficiary for which any Letter of Credit
was procured);

 

(v)                                 the lack of power or authority of any signer
of, or lack of validity, sufficiency, accuracy, enforceability or genuineness
of, any draft, demand, instrument, certificate or other document presented under
any Letter of Credit, or any such draft, demand, instrument, certificate or
other document proving to be forged, fraudulent, invalid, defective or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, even if the Administrator or the LC Bank has been notified
thereof;

 

21

--------------------------------------------------------------------------------


 

(vi)                              payment by the LC Bank under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit other than as a
result of the gross negligence or willful misconduct of the LC Bank;

 

(vii)                           the solvency of, or any acts or omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by the LC Bank or any of the LC Bank’s
Affiliates to issue any Letter of  Credit in the form requested by the Seller,
unless the LC Bank has received written notice from the Seller of such failure
within three Business Days after the LC Bank shall have furnished the Seller a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;

 

(ix)                              any Material Adverse Effect on the Seller, the
Transferor, any Originator or any Affiliates thereof;

 

(x)                                 any breach of this Agreement or any
Transaction Document by any party thereto;

 

(xi)                              the occurrence or continuance of an Insolvency
Proceeding with respect to the Seller, the Transferor, any Originator or any
Affiliate thereof;

 

(xii)                           the fact that a Termination Event or an
Unmatured Termination Event shall have occurred and be continuing;

 

(xiii)                        the fact that this Agreement or the obligations of
Seller or Servicer hereunder shall have been terminated; and

 

(xiv)                       any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

Section 1.19                             Indemnity.

 

In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank, each
LC Participant and any of the LC Bank’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or

 

22

--------------------------------------------------------------------------------


 

future de jure or de facto Governmental Authority (all such acts or omissions
herein called “Governmental Acts”).

 

Section 1.20                             Liability for Acts and Omissions.

 

As between the Seller, on the one hand, and the Administrator, the LC Bank, the
LC Participants, the Purchaser Agents and the Purchasers, on the other, the
Seller assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit by, the respective beneficiaries of such Letter of Credit. In
furtherance and not in limitation of the respective foregoing, none of the
Administrator, the LC Bank, the LC Participants, the Purchaser Agents or the
Purchasers shall be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank or any LC
Participant shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrator, the LC Bank, the LC Participants, the Purchaser Agents and the
Purchasers, including any Governmental Acts, and none of the above shall affect
or impair, or prevent the vesting of, any of the LC Bank’s rights or powers
hereunder. Nothing in the preceding sentence shall relieve the LC Bank from
liability for its gross negligence or willful misconduct, as determined by a
final non-appealable judgment of a court of competent jurisdiction, in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence.  In no event shall the Administrator, the LC Bank, the
LC Participants, the Purchaser Agents or the Purchasers or their respective
Affiliates, be liable to the Seller or any other Person for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation attorneys’ fees), or for any damages resulting
from any change in the value of any property relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents and the Purchasers and each of
its Affiliates (i) may rely on any written communication believed in good faith
by such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation

 

23

--------------------------------------------------------------------------------


 

under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the LC Bank or its
Affiliates; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of 
Credit; (v) may pay any paying or negotiating bank claiming that it rightfully
honored under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents or the Purchasers or their
respective Affiliates, in any way related to any order issued at the applicant’s
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and may honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1                                    Representations and Warranties;
Covenants.

 

Each of the Seller and the Servicer hereby makes the representations and
warranties, and hereby agrees to perform and observe the covenants, applicable
to it as set forth in Exhibits III and IV, respectively.

 

Section 2.2                                    Termination Events.

 

If any of the Termination Events set forth in Exhibit V shall occur, the
Administrator may (with the consent of the Majority Purchaser Agents) and shall
(at the direction of the Majority Purchaser Agents), by notice to the Seller,
declare the Facility Termination Date to have occurred (in which case the
Facility Termination Date shall be deemed to have occurred). Upon any such
declaration, occurrence or deemed occurrence of the Facility Termination Date,
the Purchasers, the Purchaser Agents and the Administrator shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided after default under the UCC and under other
Applicable Law, which rights and remedies shall be cumulative.

 

24

--------------------------------------------------------------------------------


 

ARTICLE III.
INDEMNIFICATION

 

Section 3.1                                    Indemnities by the Seller.

 

Without limiting any other rights that the Administrator, the Purchasers, the
Purchaser Agents, the Liquidity Providers, any Program Support Provider or any
of their respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns (each, an “Indemnified Party”) may
have hereunder or under Applicable Law, the Seller hereby agrees to indemnify
each Indemnified Party from and against any and all claims, damages, expenses,
costs, losses, liabilities, penalties and taxes (including Attorney Costs) (all
of the foregoing being collectively referred to as “Indemnified Amounts”) at any
time imposed on or incurred by any Indemnified Party arising out of or otherwise
relating to any Transaction Document, the transactions contemplated thereby or
the acquisition of any portion of the Purchased Interest, or any action taken or
omitted by any of the Indemnified Parties (including any action taken by the
Administrator as attorney-in-fact for the Seller, the Transferor or any
Originator hereunder or under any other Transaction Document) whether arising by
reason of the acts to be performed by the Seller hereunder or otherwise,
excluding only Indemnified Amounts to the extent:  (a) a final judgment of a
court of competent jurisdiction holds that such Indemnified Amounts resulted
from gross negligence or willful misconduct of the Indemnified Party seeking
indemnification, (b) due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to the Transferor, any Originator or the
Servicer for uncollectible Receivables or (c) other than in the case of clause
(xiii) below, such Indemnified Amounts include taxes imposed or based on, or
measured by, the gross or net income or receipts of such Indemnified Party by
the jurisdiction under the laws of which such Indemnified Party is organized,
operates or where its principal executive office is located (or any political
subdivision thereof); provided, however, that nothing contained in this sentence
shall limit the liability of the Seller or the Servicer or limit the recourse of
any Indemnified Party to the Seller or the Servicer for any amounts otherwise
specifically provided to be paid by the Seller or the Servicer hereunder. 
Without limiting the foregoing indemnification, and subject to the exclusions in
the preceding sentence, the Seller shall indemnify each Indemnified Party for
Indemnified Amounts (including losses in respect of uncollectible Receivables
regardless for purposes of these specific matters whether reimbursement therefor
would constitute recourse to the Seller or the Servicer, except as set forth in
subclause (viii) below) relating to or resulting from any of the following:

 

(i)                                     the failure of any Receivable included
in the calculation of the Net Receivables Pool Balance as an Eligible Receivable
to be an Eligible Receivable, the failure of any information contained in any
Information Package or any Interim Report to be true and correct, or the failure
of any other information provided in writing to any Purchaser or the
Administrator with respect to the Receivables or this Agreement to be true and
correct;

 

(ii)                                  the failure of any representation,
warranty or statement made or deemed made by the Seller (or any employee,
officer or agent of the Seller) under or in connection with this Agreement, any
other Transaction Document, any Information

 

25

--------------------------------------------------------------------------------


 

Package, any Interim Report or any other information or report delivered by or
on behalf of the Seller pursuant hereto to have been true and correct as of the
date made or deemed made when made;

 

(iii)                               the failure by the Seller to comply with any
Applicable Law related to any Receivable or the related Contract or the
non-conformity of any Receivable or the related Contract with any such
Applicable Law;

 

(iv)                              the failure of the Seller to vest and maintain
vested in the Administrator (on behalf of the Secured Parties) a first priority
perfected ownership interest or security interest in the Purchased Interest and
the property conveyed hereunder, free and clear of any Lien;

 

(v)                                 any commingling of funds to which the
Administrator, any Purchaser Agent or any Purchaser is entitled hereunder with
any other funds;

 

(vi)                              the failure to have filed, in accordance with
the requirements of this Agreement or any other Transaction Document, financing
statements (including as-extracted collateral filings) or other similar
instruments or documents under the UCC of each applicable jurisdiction or other
Applicable Laws with respect to any Receivables in, or purporting to be in, the
Receivables Pool and the other Pool Assets, whether at the time of any Purchase
or at any subsequent time;

 

(vii)                           any failure of a Lock-Box Bank to comply with
the terms of the applicable Lock-Box Agreement;

 

(viii)                        any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Receivable (including without limitation a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of goods or the rendering of services related
to such Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

 

(ix)                              any failure of the Seller to perform its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document to which it is a party;

 

(x)                                 any action taken by the Administrator as
attorney-in-fact for the Seller, the Transferor or any Originator pursuant to
this Agreement or any other Transaction Document;

 

(xi)                              any environmental liability claim or products
liability claim or other claim, investigation, litigation or proceeding, arising
out of or in connection with merchandise, insurance or services that are the
subject of any Contract;

 

26

--------------------------------------------------------------------------------


 

(xii)                           the failure by the Seller to pay when due any
taxes, including, without limitation, sales, excise or personal property taxes;

 

(xiii)                        any taxes arising because a Purchase or the
Purchased Interest is not treated for U.S. federal, state and local income and
franchise tax purposes as intended under Section 5.17(a);

 

(xiv)                       the use of proceeds of purchases or reinvestments or
the issuance of any Letter of Credit; or

 

(xv)                          any reduction in Capital as a result of the
distribution of Collections pursuant to Section 1.4(d), if all or a portion of
such distributions shall thereafter be rescinded or otherwise must be returned
for any reason.

 

Section 3.2                                    Indemnities by the Servicer.

 

Without limiting any other rights that any Indemnified Party may have hereunder
or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly):  (a) the failure of any
information contained in an Information Package or any Interim Report to be true
and correct, or the failure of any other information provided to any such
Indemnified Party by, or on behalf of, the Servicer to be true and correct,
(b) the failure of any representation, warranty or statement made or deemed made
by the Servicer (or any of its officers) under or in connection with this
Agreement or any other Transaction Document to which it is a party to have been
true and correct as of the date made or deemed made when made, (c) the failure
by the Servicer to comply with any Applicable Law with respect to any Pool
Receivable or the related Contract, (d) any dispute, claim, offset or defense of
the Obligor (other than as a result of discharge in bankruptcy with respect to
such Obligor) to the payment of any Receivable in, or purporting to be in, the
Receivables Pool resulting from or related to the collection activities with
respect to such Receivable, (e) any commingling (other than as a result of
actions taken by the Administrator, any Purchaser Agent or any Purchaser) of
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled hereunder with any other funds or (f) any failure of the Servicer to
perform its duties or obligations in accordance with the provisions hereof or
any other Transaction Document to which it is a party.

 

ARTICLE IV.
ADMINISTRATION AND COLLECTIONS

 

Section 4.1                                    Appointment of the Servicer.

 

(a)                                 The servicing, administering and collection
of the Pool Receivables shall be conducted by the Person so designated from time
to time as the Servicer in accordance with this Section.  Until the
Administrator gives notice to Arch Sales (in accordance with this Section) of
the designation of a new Servicer, Arch Sales is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms hereof.  Upon the occurrence of a Termination Event, the Administrator
may (with the consent of the Majority Purchaser Agents) and shall (at the
direction of the Majority Purchaser Agents) designate as

 

27

--------------------------------------------------------------------------------


 

Servicer any Person (including itself) to succeed Arch Sales or any successor
Servicer, on the condition in each case that any such Person so designated shall
agree to perform the duties and obligations of the Servicer pursuant to the
terms hereof.

 

(b)                                 Upon the designation of a successor Servicer
as set forth in clause (a), Arch Sales agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrator determines
will facilitate the transition of the performance of such activities to the new
Servicer, and Arch Sales shall cooperate with and assist such new Servicer. 
Such cooperation shall include access to and transfer of related records
(including all Contracts) and use by the new Servicer of all licenses, hardware
or software necessary or desirable to collect the Pool Receivables and the
Related Security.

 

(c)                                  Arch Sales acknowledges that, in making
their decision to execute and deliver this Agreement, the Administrator, the
Purchaser Agents and the Purchasers have relied on Arch Sales’ agreement to act
as Servicer hereunder.  Accordingly, Arch Sales agrees that it will not
voluntarily resign as Servicer without the prior written consent of the
Administrator and the Purchasers.

 

(d)                                 The Servicer may delegate its duties and
obligations hereunder to any subservicer (each a “Sub-Servicer”); provided,
that, in each such delegation:  (i) each such Sub-Servicer shall agree in
writing to perform the delegated duties and obligations of the Servicer pursuant
to the terms hereof, (ii) the Servicer shall remain liable for the performance
of the duties and obligations so delegated, (iii) the Seller, the Administrator,
the Purchaser Agents and the Purchasers shall have the right to look solely to
the Servicer for performance, and (iv) the terms of any agreement with any
Sub-Servicer shall provide that the Administrator may terminate such agreement
upon the termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to each such Sub-Servicer); provided, however, that if any
such delegation is to any Person other than an Originator or the Transferor, the
Administrator and the Majority Purchaser Agents shall have consented in writing
in advance to such delegation.

 

Section 4.2                                    Duties of the Servicer.

 

(a)                                 The Servicer shall take or cause to be taken
all such action as may be necessary or advisable to service, administer and
collect each Pool Receivable from time to time, all in accordance with this
Agreement and all Applicable Law, with reasonable care and diligence, and in
accordance with the Credit and Collection Policies.  The Servicer shall set
aside, for the accounts of the Seller and the Purchasers, the amount of the
Collections to which each is entitled in accordance with Article I.  The
Servicer may, in accordance with the applicable Credit and Collection Policy,
take such action, including modifications, waivers or restructurings of Pool
Receivables and the related Contracts as the Servicer may determine to be
appropriate to maximize Collections thereof or reflect adjustments permitted
under the Credit and Collection Policy or required under Applicable Laws or the
applicable Contract; provided, however, that for the purposes of this Agreement
(i) such action shall not change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent

 

28

--------------------------------------------------------------------------------


 

Receivable or a Defaulted Receivable under this Agreement or limit the rights of
any of the Purchasers, Purchaser Agents or the Administrator under this
Agreement or any other Transaction Document and (iii) if a Termination Event has
occurred and is continuing and Arch Sales or an Affiliate thereof is serving as
the Servicer, Arch Sales or such Affiliate may take such action only upon the
prior written approval of the Administrator.  The Seller shall deliver to the
Servicer and the Servicer shall hold for the benefit of the Seller and the
Administrator (individually and for the benefit of the Purchasers), in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable.  Notwithstanding
anything to the contrary contained herein, if a Termination Event has occurred
and is continuing, the Administrator may direct the Servicer (whether the
Servicer is Arch Sales or any other Person) to commence or settle any legal
action to enforce collection of any Pool Receivable or to foreclose upon or
repossess any Related Security.

 

(b)                                 The Servicer shall, as soon as practicable
following actual receipt of collected funds, turn over to the Seller the
collections of any indebtedness that is not a Pool Receivable, less, if Arch
Sales or an Affiliate thereof is not the Servicer, all reasonable and
appropriate out-of-pocket costs and expenses of such Servicer of servicing,
collecting and administering such collections.  The Servicer, if other than Arch
Sales or an Affiliate thereof, shall, as soon as practicable upon demand,
deliver to the Seller all records in its possession that evidence or relate to
any indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any indebtedness that is a Pool
Receivable.

 

(c)                                  The Servicer’s obligations hereunder shall
terminate on the Final Payout Date.  After such termination, if Arch Sales or an
Affiliate thereof was not the Servicer on the date of such termination, the
Servicer shall promptly deliver to the Seller all books, records and related
materials that the Seller previously provided to the Servicer, or that have been
obtained by the Servicer, in connection with this Agreement.

 

Section 4.3                                    Lock-Box Account and LC
Collateral Account Arrangements.

 

Prior to the Closing Date, the Seller shall have entered into Lock-Box
Agreements with all of the Lock-Box Banks and delivered original counterparts
thereof to the Administrator.  At all times on and after the Closing Date, the
Administrator shall exercise exclusive dominion and control (for the benefit of
the Secured Parties) over each of the Lock-Box Accounts and all funds on deposit
therein. The Seller and the Servicer each hereby agree that the Administrator
shall have exclusive control (for the benefit of the Secured Parties) of the
proceeds (including Collections) of all Pool Receivables and the Seller and the
Servicer hereby further agree to take any other action that the Administrator
may reasonably request to ensure that the Administrator maintains such control. 
Neither the Seller nor any member of the Arch Group shall have any control over
any Lock-Box Account or any right to withdraw or direct the Administrator, any
Lock-Box Bank or any other Person to withdraw any funds on deposit in any
Lock-Box Account.  The Seller and the Servicer hereby irrevocably instruct the
Administrator to transfer all available amounts on deposit in the Lock-Box
Accounts as of the end of each Business Day and after giving effect to any
distributions to the Servicer on such day pursuant to Section 1.4(g), to the LC
Collateral Account.

 

29

--------------------------------------------------------------------------------


 

The Administrator shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Seller
hereby grants the Administrator a security interest in the LC Collateral Account
and all money or other assets on deposit therein or credited thereto.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrator and at the
Seller’s risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in the LC Collateral
Account.  Moneys in the LC Collateral Account shall be applied by the
Administrator to reimburse the LC Bank for each drawing under a Letter of Credit
and for repayment of amounts owing by the Seller hereunder and under each of the
other Transaction Documents to each of the other Secured Parties, it being
understood and agreed that certain amounts on deposit in the LC Collateral
Account may, from time to time, be remitted to the Servicer pursuant to
Section 1.4(g).  Amounts, if any, on deposit in the LC Collateral Account on the
Final Payout Date shall be remitted by the Administrator to the Seller.

 

The Administrator shall, on each Settlement Date (if such date occurs on a
Termination Day or on a date that any Capital is then outstanding), remove any
available amounts then on deposit in the Lock-Box Accounts and the LC Collateral
Account and deposit such amounts into each Purchaser Agent’s account in
accordance with the priorities set forth in Section 1.4(d), to the extent that
any amounts are then due and owing under clauses first through third of
Section 1.4(d)(ii) after giving effect to the distribution, if any, by the
Servicer on such date in accordance with Section 1.4(d).

 

Section 4.4                                    Enforcement Rights.

 

(a)                                 At any time following the occurrence and
during the continuation of a Termination Event:

 

(i)                                     the Administrator (at the Seller’s
expense) may direct the Obligors that payment of all amounts payable under any
Pool Receivable is to be made directly to the Administrator or its designee;

 

(ii)                                  the Administrator may instruct the Seller
or the Servicer to give notice of the Purchasers’ interest in Pool Receivables
to each Obligor, which notice shall direct that payments be made directly to the
Administrator or its designee (on behalf of the Secured Parties), and the Seller
or the Servicer, as the case may be, shall give such notice at the expense of
the Seller or the Servicer, as the case may be; provided, that if the Seller or
the Servicer, as the case may be, fails to so notify each Obligor within two
(2) Business Days following instruction by the Administrator, the Administrator
(at the Seller’s or the Servicer’s, as the case may be, expense) may so notify
the Obligors;

 

(iii)                               the Administrator may request the Servicer
to, and upon such request the Servicer shall:  (A) assemble all of the records
necessary or desirable to collect the Pool Receivables and the Related Security,
and transfer or license to a successor Servicer the use of all software
necessary or desirable to collect the Pool Receivables and the Related Security,
and make the same available to the Administrator

 

30

--------------------------------------------------------------------------------


 

or its designee (for the benefit of the Purchasers) at a place selected by the
Administrator, and (B) segregate all cash, checks and other instruments received
by it from time to time constituting Collections in a manner acceptable to the
Administrator and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrator or its designee; and

 

(iv)                              the Administrator may replace the Person then
acting as Servicer.

 

(b)                                 The Seller hereby authorizes the
Administrator (on behalf of each Purchaser Group), and irrevocably appoints the
Administrator as its attorney-in-fact with full power of substitution and with
full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the Seller necessary or desirable, in the determination of the
Administrator, following the occurrence and during the continuation of a
Termination Event, to collect any and all amounts or portions thereof due under
any and all Pool Assets, including endorsing the name of the Seller on checks
and other instruments representing Collections and enforcing such Pool Assets. 
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

Section 4.5                                    Responsibilities of the Seller.

 

(a)                                 Anything herein to the contrary
notwithstanding, the Seller shall:  (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by the Administrator, any Purchaser Agent or any Purchaser of their
respective rights hereunder shall not relieve the Seller from such obligations,
and (ii) pay when due any taxes, including any sales taxes payable in connection
with the Pool Receivables and their creation and satisfaction.  None of the
Administrator, the Purchaser Agents and the Purchasers shall have any obligation
or liability with respect to any Pool Asset, nor shall any of them be obligated
to perform any of the obligations of the Seller, the Transferor, ACI or any
Originator thereunder.

 

(b)                                 Arch Sales hereby irrevocably agrees that if
at any time it shall cease to be the Servicer hereunder, it shall act (if the
then-current Servicer so requests) as the data-processing agent of the Servicer
and, in such capacity, Arch Sales shall conduct the data-processing functions of
the administration of the Receivables and the Collections thereon in
substantially the same way that Arch Sales conducted such data-processing
functions while it acted as the Servicer.

 

Section 4.6                                    Servicing Fee.

 

(a)                                 Subject to clause (b), the Servicer shall be
paid a fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee
Rate”) of the daily average aggregate Outstanding Balance of the Pool
Receivables.  The Purchasers’ Share of such fee shall be paid through the

 

31

--------------------------------------------------------------------------------


 

distributions contemplated by Section 1.4(d), and the Seller’s Share of such fee
shall be paid by the Seller on each Settlement Date.

 

(b)                                 If the Servicer ceases to be Arch Sales or
an Affiliate thereof, the servicing fee shall be the greater of:  (i) the amount
calculated pursuant to clause (a), and (ii) an alternative amount specified by
the successor Servicer not to exceed 110% of the aggregate reasonable costs and
expenses incurred by such successor Servicer in connection with the performance
of its obligations as Servicer hereunder.

 

Section 4.7                                    Authorization and Action of the
Administrator and Purchaser Agents.

 

(a)                                 Each Purchaser and Purchaser Agent hereby
accepts the appointment of and irrevocably authorizes the Administrator to take
such actions as agent on its behalf and to exercise such powers as are delegated
to the Administrator hereby and to exercise such other powers as are reasonably
incidental thereto.  The Administrator shall hold, in its name, for the benefit
of each Purchaser, ratably, the Purchased Interest.  The Administrator shall not
have any duties other than those expressly set forth herein or any fiduciary
relationship with any Purchaser or Purchaser Agent, and no implied obligations
or liabilities shall be read into this Agreement, or otherwise exist, against
the Administrator.  The Administrator does not assume, nor shall it be deemed to
have assumed, any obligation to, or relationship of trust or agency with, the
Seller or Servicer.  Notwithstanding any provision of this Agreement or any
other Transaction Document to the contrary, in no event shall the Administrator
ever be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provisions of this Agreement, any other
Transaction Document or Applicable Law.  The appointment and authority of the
Administrator hereunder shall terminate on the Final Payout Date.

 

(b)                                 Each Purchaser hereby accepts the
appointment of the respective institution identified as the Purchaser Agent for
such Purchaser’s Purchaser Group on Schedule IV hereto or in the Assumption
Agreement or Transfer Supplement pursuant to which such Purchaser becomes a
party hereto, and irrevocably authorizes such Purchaser Agent to take such
action on its behalf under the provisions of this Agreement and to exercise such
powers and perform such duties as are expressly delegated to such Purchaser
Agent by the terms of this Agreement, if any, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, no Purchaser Agent shall have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser or other Purchaser Agent or the Administrator,
and no implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against any Purchaser Agent.

 

(c)                                  Except as otherwise specifically provided
in this Agreement, the provisions of this Section 4.7 are solely for the benefit
of the Administrator, the Purchaser Agents and the Purchasers, and none of the
Seller or the Servicer shall have any rights as a third party beneficiary or
otherwise under any of the provisions of this Section 4.7, except that this
Section 4.7 shall not affect any obligations which the Administrator, any
Purchaser Agent or any Purchaser may have to the Seller or the Servicer under
the other provisions of this Agreement.  Furthermore, no Purchaser shall have
any rights as a third-party beneficiary or otherwise under

 

32

--------------------------------------------------------------------------------


 

any of the provisions hereof in respect of a Purchaser Agent that is not the
Purchaser Agent for such Purchaser.

 

(d)                                 In performing its functions and duties
hereunder, the Administrator shall act solely as the agent of the Purchasers and
the Purchaser Agents and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller or Servicer
or any of their successors and assigns.  In performing its functions and duties
hereunder, each Purchaser Agent shall act solely as the agent of its respective
Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller, the
Servicer, any Purchaser not in such Purchaser Agent’s Purchaser Group, any other
Purchaser Agent or the Administrator, or any of their respective successors and
assigns.

 

Section 4.8                                    Nature of Administrator’s Duties;
Delegation of Administrator’s Duties; Exculpatory Duties.

 

(a)                                 The Administrator shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Transaction Documents.  The duties of the Administrator shall be
mechanical and administrative in nature.  The Administrator shall not have, by
reason of this Agreement, a fiduciary relationship in respect of any Purchaser. 
Nothing in this Agreement or any of the Transaction Documents, express or
implied, is intended to or shall be construed to impose upon the Administrator
any obligations in respect of this Agreement or any of the Transaction Documents
except as expressly set forth herein or therein.  The Administrator shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Purchaser or Purchaser Agent with any credit or other information
with respect to the Seller, any Originator, the Transferor, any Sub-Servicer or
the Servicer, whether coming into its possession before the date hereof or at
any time or times thereafter.  If the Administrator seeks the consent or
approval of the Purchasers or the Purchaser Agents to the taking or refraining
from taking any action hereunder, the Administrator shall send notice thereof to
each Purchaser (or such Purchaser’s Purchaser Agent, on its behalf) or each
Purchaser Agent, as applicable.  The Administrator shall promptly notify each
Purchaser Agent any time that the Purchasers and/or Purchaser Agents, as the
case may be, have instructed the Administrator to act or refrain from acting
pursuant hereto.

 

(b)                                 The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

(c)                                  None of the Administrator and the Purchaser
Agent, nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted (i) with the consent or at the
direction of the Majority Purchaser Agents (or, in the case of any Purchaser
Agent, the Purchasers within such Purchaser Agent’s Purchaser Group that have a
majority of the aggregate Commitments of such Purchaser Group) or (ii) in the
absence of such Person’s gross negligence or willful misconduct.  The
Administrator shall not be responsible to any Purchaser, Purchaser Agent or
other Person for (i) any recitals, representations, warranties or

 

33

--------------------------------------------------------------------------------


 

other statements made by the Seller, any Sub-Servicer, the Servicer, the
Transferor, any Originator or any of their Affiliates, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Transaction
Document, (iii) any failure of the Seller, any Sub-Servicer, the Servicer, the
Transferor, any Originator or any of their Affiliates to perform any obligation
hereunder or under the other Transaction Documents to which it is a party (or
under any Contract), or (iv) the satisfaction of any condition specified in
Exhibit II.  The Administrator shall not have any obligation to any Purchaser
Agent or Purchaser to ascertain or inquire about the observance or performance
of any agreement contained in any Transaction Document or to inspect the
properties, books or records of the Seller, the Servicer, the Transferor, any
Originator or any of their respective Affiliates.

 

Section 4.9                                    UCC Filings.

 

Each of the Seller and the Purchasers expressly recognizes and agrees that the
Administrator may be listed as the assignee or secured party of record on the
various UCC filings required to be made hereunder in order to perfect the
transfer of the Purchased Interest from the Seller to the Purchasers, that such
listing shall be for administrative convenience only in creating a record or
nominee owner to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
beneficial owners of the Purchased Interest.  In addition, such listing shall
impose no duties on the Administrator other than those expressly and
specifically undertaken in accordance with this Section 4.9.

 

Section 4.10                             Agent’s Reliance, Etc.

 

None of the Administrator and the Purchaser Agents, nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it as Administrator or as Purchaser Agent, as the case
may be, under or in connection with this Agreement except for such Person’s own
gross negligence or willful misconduct.  Each of the Administrator and each
Purchaser Agent:  (i) may consult with legal counsel (including counsel for the
Seller), independent public accountants and other experts selected by the
Administrator and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any
Purchaser or Purchaser Agent and shall not be responsible to any Purchaser or
Purchaser Agent for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Seller, the Servicer, any
Sub-Servicer, the Transferor or any Originator or to inspect the property
(including the books and records) of the Seller, the Servicer, any Sub-Servicer,
the Transferor or any Originator; (iv) shall not be responsible to any Purchaser
or Purchaser Agent for the due execution, legality, validity, enforceability,
genuineness, sufficiency, or value of this Agreement, or any other instrument or
document furnished pursuant hereto; and (v) shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by telex) believed by it to be genuine and signed or
sent by the proper party or parties.  The Administrator may at any time request
instructions from the Purchasers and/or Purchaser Agents, and the Purchaser
Agents may at any time request instructions from the Purchasers in

 

34

--------------------------------------------------------------------------------


 

their Purchaser Groups, with respect to any actions or approvals which by the
terms of this Agreement or of any of the other Transaction Documents the
Administrator or such Purchaser Agent is permitted or required to take or to
grant, and if such instructions are promptly requested, the Administrator and/or
such Purchaser Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Transaction Documents until it shall have received
such instructions from the Majority Purchaser Agents, in the case of the
Administrator or Purchasers holding the majority of the aggregate of the
Commitments in such Purchaser Agent’s Purchaser Group, in the case of any
Purchaser Agent (or, in either case, where expressly required hereunder, from
the Majority LC Participants, the LC Bank, all of the Purchasers and/or all of
the LC Participants).  Without limiting the foregoing, (x) none of the
Purchasers and the Purchaser Agents shall have any right of action whatsoever
against the Administrator as a result of the Administrator acting or refraining
from acting under this Agreement or any of the other Transaction Documents in
accordance with the instructions of the Majority Purchaser Agents and (y) none
of the Purchasers in a Purchaser Agent’s Purchaser Group shall have any right of
action whatsoever against such Purchaser Agent as a result of such Purchaser
Agent acting or refraining from acting under this Agreement or any of the other
Transaction Documents in accordance with the instructions of the Purchasers
within such Purchaser Agent’s Purchaser Group with a majority of the Commitments
of such Purchaser Group.  The Administrator shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the required Purchasers or required Purchaser
Agents, and such request and any action taken or failure to act pursuant thereto
shall be binding upon all Purchasers, all Purchaser Agents and the
Administrator.  Each Purchaser Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Purchasers in such Purchaser Agent’s Purchaser Group with a
majority of the Commitments of such Purchaser Group, and any such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Purchasers in such Purchaser Agent’s Purchaser Group and such Purchaser
Agent.

 

Section 4.11                             Administrator and Affiliates.

 

To the extent that the Administrator or any of its Affiliates is or shall become
an LC Participant hereunder, the Administrator or such Affiliate, in such
capacity, shall have the same rights and powers under this Agreement as would
any other LC Participant hereunder and may exercise the same as though it were
not the Administrator.  The Administrator and its Affiliates may generally
engage in any kind of business with the Seller, the Transferor, any Originator,
ACI, any Sub-Servicer or the Servicer, any of their respective Affiliates and
any Person who may do business with or own securities of the Seller, the
Transferor, any Originator, ACI, any Sub-Servicer or the Servicer or any of
their respective Affiliates, all as if it were not the Administrator hereunder
and without any duty to account therefor to any Purchaser Agent, or Purchaser.

 

Section 4.12                             Notice of Termination Events.

 

Neither the Administrator nor any Purchaser Agent shall be deemed to have
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination

 

35

--------------------------------------------------------------------------------


 

Event unless it has received notice from, in the case of the Administrator, any
Purchaser Agent, any Purchaser, the Servicer or the Seller and, in the case of
any Purchaser Agent, the Administrator, any other Purchaser Agent, any
Purchaser, the Servicer or the Seller, in each case stating that a Termination
Event or an Unmatured Termination Event has occurred hereunder and describing
such Termination Event or Unmatured Termination Event.  In the event that the
Administrator receives such a notice, it shall promptly give notice thereof to
each Purchaser Agent.  In the event that a Purchaser Agent receives such a
notice, it shall promptly give notice thereof to the Administrator (unless such
Purchaser Agent first received notice of such Termination Event or Unmatured
Termination Event from the Administrator) and to each of its related
Purchasers.  The Administrator shall take such action concerning a Termination
Event or an Unmatured Termination Event as may be directed by the Majority
Purchaser Agents (unless such action otherwise requires the consent of the
required Purchasers, all Purchaser Agents or the LC Bank), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
Purchaser Agents.

 

Section 4.13                             Non-Reliance on Administrator,
Purchaser Agents and other Purchasers; Administrators and Affiliates.

 

(a)                                 Each Purchaser and Purchaser Agent expressly
acknowledges that none of the Administrator and the Purchaser Agents, in the
case of such Purchaser, and none of the Administrator or any other Purchaser
Agent, in the case of such Purchaser Agent, nor in either case any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrator or any Purchaser Agent hereafter taken, including any review
of the affairs of the Seller, the Transferor, ACI, the Servicer or any
Originator, shall be deemed to constitute any representation or warranty by the
Administrator or such Purchaser Agent.  Each Purchaser and Purchaser Agent
represents and warrants to the Administrator and such Purchaser’s Purchaser
Agent, in the case of such Purchaser, and Administrator, in the case of such
Purchaser Agent, that it has, independently and without reliance upon the
Administrator, the LC Bank, any Purchaser Agent or any Purchaser and based on
such documents and information as it has deemed appropriate, made and will
continue to make its own appraisal of any investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, the Transferor, ACI, the Servicer or the
Originators, and made its own evaluation and decision to enter into this
Agreement.  Except for terms specifically required to be delivered hereunder,
the Administrator shall not have any duty or responsibility to provide any
Purchaser or Purchaser Agent, and no Purchaser Agent have any duty or
responsibility to provide any Purchaser, with any information concerning the
Seller, the Transferor, ACI, the Servicer or the Originators or any of their
Affiliates that comes into the possession of the Administrator or such Purchaser
Agent, respectively, or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

(b)                                 Each of the Purchasers, the Purchaser Agents
and the Administrator and any of their respective Affiliates may extend credit
to, accept deposits from and generally engage in any kind of banking, trust,
debt, entity or other business with the Seller, the Transferor, ACI, the
Servicer or any Originator or any of their Affiliates.  With respect to the
acquisition of the

 

36

--------------------------------------------------------------------------------


 

Eligible Receivables pursuant to this Agreement, each of the Purchaser Agents
and the Administrator shall have the same rights and powers under this Agreement
as any Purchaser and may exercise the same as though it were not such an agent,
and the terms “Purchaser” and “Purchasers” shall include, to the extent
applicable, each of the Purchaser Agents and the Administrator in their
individual capacities.

 

Section 4.14                             Indemnification.

 

Each LC Participant and Related Committed Purchaser agrees to indemnify and hold
harmless the Administrator and its officers, directors, employees,
representatives and agents and the LC Bank (to the extent not reimbursed by the
Seller, the Transferor, the Servicer or any Originator and without limiting the
obligation of the Seller, the Transferor, the Servicer, or any Originator to do
so), ratably according to its Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments,
settlements, costs, expenses and, or disbursements of any kind or nature
whatsoever (including, in connection with any investigative or threatened
proceeding, whether or not the Administrator, the LC Bank or such Person shall
be designated a party thereto) that may at any time be imposed on, incurred by,
or asserted against the Administrator, LC Bank or such Person as a result of, or
related to, any of the transactions contemplated by the Transaction Documents or
the execution, delivery or performance of the Transaction Documents or any other
document furnished in connection therewith; provided, however, that no LC
Participant or Related Committed Purchaser shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements resulting from the Administrator’s or
the LC Bank’s gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction. Without limiting
the generality of the foregoing, each LC Participant agrees to reimburse the
Administrator and the LC Bank, ratably according to their Pro Rata Shares,
promptly upon demand, for any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrator or the LC Bank in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement.

 

Section 4.15                             Successor Administrator.

 

The Administrator may, upon at least thirty (30) days’ notice to the Seller, the
Purchaser Agents and the Servicer, resign as Administrator.  Such resignation
shall not become effective until a successor Administrator is appointed by the
Majority Purchaser Agents and the LC Bank (subject to the consent of the Seller,
so long as no Termination Event exists, such consent not to be unreasonably
withheld, conditioned or delayed) and has accepted such appointment.  If no
successor Administrator shall have been so appointed by the Majority Purchaser
Agents and the LC Bank within sixty (60) days after the resigning
Administrator’s giving of notice of resignation, the resigning Administrator
may, on behalf of the Secured Parties, petition a court of competent
jurisdiction to appoint a successor Administrator.  Upon such acceptance of its
appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the resigning Administrator, and the resigning Administrator shall
be discharged from its duties

 

37

--------------------------------------------------------------------------------


 

and obligations under the Transaction Documents.  After any resigning
Administrator’s resignation hereunder, the provisions of Sections 3.1 and 3.2
and this Article IV shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrator.

 

ARTICLE V.
MISCELLANEOUS

 

Section 5.1                                    Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other
Transaction Document, or consent to any departure by the Seller or the Servicer
therefrom, shall be effective unless in a writing signed by the Administrator,
the Majority Purchaser Agents and the LC Bank and, in the case of an amendment,
by the other parties thereto (other than the Secured Parties); provided,
however, that no such amendment shall, (a) without the consent of each affected
Purchaser, (i) extend the date of any payment or deposit of Collections by the
Seller or the Servicer or decrease the outstanding amount of or rate of Discount
or extend the repayment of or any scheduled payment date for the payment of any
Discount in respect of any Portion of Capital or any fees owed to a Purchaser;
(ii) reduce any fees payable pursuant to the applicable Fee Letter,
(iii) forgive or waive or otherwise excuse any repayment of Capital or change
either the amount of Capital of any Purchaser or any Purchaser’s pro rata share
of the Purchased Interest; (iii) increase the Commitment of any Purchaser;
(iv) amend or modify the Pro Rata Share of any LC Participant; (v) amend or
modify the provisions of this Section 5.1 or of Section 4.3, Exhibit V or the
definition of “Eligible Receivables”, “Net Receivables Pool Balance”, “Majority
LC Participants”, “Majority Purchaser Agents”, “Purchased Interest”, “Scheduled
Commitment Termination Date”, “Termination Day”, “Termination Event” or “Total
Reserves” or (vi) amend or modify any defined term (or any term used directly or
indirectly in such defined term) used in clauses (i) through (v) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses and (b) without the consent of the Majority Purchaser Agents and/or
Majority LC Participants, as applicable, amend, waive or modify any provision
expressly requiring the consent of such Majority Purchaser Agents and/or
Majority LC Participant.  Each such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  The Administrator hereby agrees to provide executed copies of any
material amendment or waiver of any provision of this Agreement or any other
Transaction Document to the Rating Agencies if requested by any party hereto. 
No failure on the part of any Purchaser Agent, any Purchaser or the
Administrator to exercise, and no delay in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

Section 5.2                                    Notices, Etc.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic mail
communication) and shall be personally delivered or sent by facsimile,
electronic mail or by overnight mail, to the intended party at the mailing
address or electronic mail address or facsimile number of such party set forth
under its name on the signature pages hereof (or in any other document or

 

38

--------------------------------------------------------------------------------


 

agreement pursuant to which it is or became a party hereto), or at such other
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto.  All such notices and communications shall
be effective (i) if delivered by overnight mail, when received, and (ii) if
transmitted by facsimile or electronic mail, when sent, receipt confirmed by
telephone or electronic means.

 

Section 5.3                                    Successors and Assigns;
Assignability; Participations.

 

(a)                                 Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; all covenants,
promises and agreements by or on behalf of any parties hereto that are contained
in this Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns. Except as otherwise provided in
Section 4.1(d) or Section 4.4(a)(iv), neither the Seller nor the Servicer may
assign or transfer any of its rights or delegate any of its duties hereunder or
under any Transaction Document without the prior written consent of the
Administrator, each Purchaser Agent and the LC Bank.

 

(b)                                 Participations.  (i) Except as otherwise
specifically provided herein, any Purchaser may sell to one or more Persons
(each a “Participant”) participating interests in the interests of such
Purchaser hereunder; provided, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document.  Such Purchaser
shall remain solely responsible for performing its obligations hereunder, and
the Seller, the Servicer, each Purchaser Agent and the Administrator shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations hereunder.  A Purchaser shall not agree with
a Participant to restrict such Purchaser’s right to agree to any amendment,
waiver or modification hereto, except amendments, waivers or modifications that
require the consent of all Purchasers.  (ii) Notwithstanding anything contained
in paragraph (a) or clause (i) of paragraph (b) of this Section 5.3, each of the
LC Bank and each LC Participant may sell participations in all or any part of
any Funded Purchase made by such LC Participant to another bank or other entity
so long as (i) no such grant of a participation shall, without the consent of
the Seller, require the Seller to file a registration statement with the SEC and
(ii) no holder of any such participation shall be entitled to require such LC
Participant to take or omit to take any action hereunder except that such LC
Participant may agree with such participant that, without such Participant’s
consent, such LC Participant will not consent to an amendment, modification or
waiver that requires the consent of all LC Participants.  Any such Participant
shall not have any rights hereunder or under the Transaction Documents.

 

(c)                                  Assignments by Related Committed
Purchasers.  Any Related Committed Purchaser may assign to one or more Persons
(each a “Purchasing Related Committed Purchaser”), reasonably acceptable to each
of the Administrator, the LC Bank and the related Purchaser Agent in each such
Person’s sole and absolute discretion, its rights and obligations herein
(including its Commitment (which shall be inclusive of its Commitment as an LC
Participant)) in whole or in part, pursuant to a supplement hereto,
substantially in the form of Annex G with any changes as have been approved by
the parties thereto (each, a “Transfer Supplement”), executed by each such
Purchasing Related Committed Purchaser, such selling

 

39

--------------------------------------------------------------------------------


 

Related Committed Purchaser, such related Purchaser Agent and the Administrator
and with the consent of the Seller (provided, that the consent of the Seller
shall not be unreasonably withheld, conditioned or delayed and that no such
consent shall be required if (i) a Termination Event or Unmatured Termination
Event has occurred and is continuing or (ii) such assignment is made by any
Related Committed Purchaser to (A) the Administrator, (B) any other Related
Committed Purchaser, (C) any Affiliate of the Administrator or any Related
Committed Purchaser, (D) any commercial paper conduit or similar financing
vehicle sponsored or administered by such Purchaser and for whom such Purchaser
acts as a program support provider or through which (directly or indirectly)
such Purchaser does or may fund Purchases hereunder (each, a “Conduit”), (E) any
Liquidity Provider, (F) any Program Support Provider or (G) any Person that
(1) is in the business of issuing commercial paper notes and (2) is associated
with or administered by the Administrator or such Related Committed Purchaser
or  any Affiliate of the Administrator or such Related Committed Purchaser). 
Upon (i) the execution of the Transfer Supplement, (ii) delivery of an executed
copy thereof to the Seller, the Servicer, such related Purchaser Agent and the
Administrator and (iii) payment by the Purchasing Related Committed Purchaser to
the selling Related Committed Purchaser of the agreed purchase price, if any,
such selling Related Committed Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Purchasing Related Committed
Purchaser shall for all purposes be a Related Committed Purchaser party hereto
and shall have all the rights and obligations of a Related Committed Purchaser
hereunder to the same extent as if it were an original party hereto.  The amount
of the Commitment of the selling Related Committed Purchaser allocable to such
Purchasing Related Committed Purchaser shall be equal to the amount of the
Commitment of the selling Related Committed Purchaser transferred regardless of
the purchase price, if any, paid therefor.  The Transfer Supplement shall be an
amendment hereof only to the extent necessary to reflect the addition of such
Purchasing Related Committed Purchaser as a “Related Committed Purchaser” and a
related “LC Participant” and any resulting adjustment of the selling Related
Committed Purchaser’s Commitment  and, if applicable, selling related LC
Participant’s Pro Rata Share of the LC Participation Amount.

 

(d)                                 Assignments to Liquidity Providers and other
Program Support Providers.  Any Conduit Purchaser may at any time grant to one
or more of its Liquidity Providers or other Program Support Providers
participating interests in its portion of the Purchased Interest.  In the event
of any such grant by such Conduit Purchaser of a participating interest to a
Liquidity Provider or other Program Support Provider, such Conduit Purchaser
shall remain responsible for the performance of its obligations hereunder.  The
Seller agrees that each Liquidity Provider and Program Support Provider shall be
entitled to the benefits of Sections 1.7 and 1.8.

 

(e)                                  Other Assignment by Conduit Purchasers. 
Each party hereto agrees and consents (i) to any Conduit Purchaser’s assignment,
participation, grant of security interests in or other transfers of any portion
of, or any of its beneficial interest in, the Purchased Interest (or portion
thereof), including without limitation to any collateral agent in connection
with its commercial paper program and (ii) to the complete assignment by any
Conduit Purchaser of all of its rights and obligations hereunder to any other
Person, and upon such assignment such Conduit Purchaser shall be released from
all obligations and duties, if any, hereunder; provided, that such Conduit
Purchaser may not, without the prior consent of its Related Committed
Purchasers, make any such transfer of its rights hereunder unless the assignee
(x) is a Conduit or (y)  (i) is

 

40

--------------------------------------------------------------------------------


 

principally engaged in the purchase of assets similar to the assets being
purchased hereunder, (ii) has as its Purchaser Agent the Purchaser Agent of the
assigning Conduit Purchaser and (iii) issues commercial paper or other Notes
with credit ratings substantially comparable to the ratings of the assigning
Conduit Purchaser.  Any assigning Conduit Purchaser shall deliver to any
assignee a Transfer Supplement with any changes as have been approved by the
parties thereto, duly executed by such Conduit Purchaser, assigning any portion
of its interest in the Purchased Interest to its assignee.  Such Conduit
Purchaser shall promptly (i) notify each of the other parties hereto of such
assignment and (ii) take all further action that the assignee reasonably
requests in order to evidence the assignee’s right, title and interest in such
interest in the Purchased Interest and to enable the assignee to exercise or
enforce any rights of such Conduit Purchaser hereunder.  Upon the assignment of
any portion of its interest in the Purchased Interest, the assignee shall have
all of the rights hereunder with respect to such interest (except that the
Discount therefor shall thereafter accrue at the rate, determined with respect
to the assigning Conduit Purchaser unless the Seller, the related Purchaser
Agent and the assignee shall have agreed upon a different Discount).

 

(f)                                   Certain Pledges.  Without limiting the
right of any Purchaser to sell or grant interests, security interests or
participations to any Person as otherwise described in this Article V, above,
any Purchaser may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure its obligations as a
Purchaser hereunder, including any pledge or assignment to secure obligations to
a Federal Reserve Bank;  provided that no such pledge or assignment  shall
release such Purchaser from any of its obligations hereunder or substitute any
such pledge or assignee for such Purchaser as a party hereto.

 

(g)                                  Assignment by Administrator.  Subject to
Section 4.15 (if applicable), this Agreement and the rights and obligations of
the Administrator hereunder shall be assignable, in whole or in part, by the
Administrator and its successors and assigns; provided, that unless:  (i) such
assignment is to an Affiliate of PNC, (ii) it becomes unlawful for PNC to serve
as the Administrator or (iii) a Termination Event exists, the Seller has
consented to such assignment, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(h)                                 Agents.  Without limiting any other rights
that may be available under Applicable Law, the rights of the Purchasers and
each Liquidity Provider may be enforced through it or by its agents.

 

(i)                                     Disclosure; Notice.  Each assignor may,
in connection with an assignment permitted hereunder, disclose to the applicable
assignee (that shall have agreed to be bound by Section 5.6) any information
relating to the Servicer, the Seller or the Pool Receivables furnished to such
assignor by or on behalf of the Servicer, the Seller, any Purchaser, any
Purchaser Agent or the Administrator.  Such assignor shall give prior written
notice to Seller of any assignment of such assignor’s rights and obligations
(including ownership of the Purchased Interest) to any Person other than a
Program Support Provider.

 

(j)                                    Opinions of Counsel.  If required by the
Administrator or the applicable Purchaser Agent or to maintain the ratings of
the Notes of any Conduit Purchaser, each Transfer Supplement or other assignment
and acceptance agreement must be accompanied by an opinion

 

41

--------------------------------------------------------------------------------


 

of counsel of the assignee as to matters as the Administrator or such Purchaser
Agent may reasonably request.

 

Section 5.4                                    Costs, Expenses and Taxes.

 

(a)                                 By way of clarification, and not of
limitation, of Sections 1.7, 1.19 or 3.1, the Seller shall pay to the
Administrator, any Purchaser Agent and/or any Purchaser on demand all costs and
expenses in connection with (i) the preparation, execution, delivery and
administration (including amendments or waivers of any provision) of this
Agreement and the other Transaction Documents, (ii) the sale of the Purchased
Interest (or any portion thereof), (iii) the perfection (and continuation) of
the Administrator’s rights (on behalf of the Secured Parties) in the
Receivables, Collections and other Pool Assets, (iv) the enforcement by the
Administrator, the Purchaser Agents or the Purchasers of the obligations of the
Seller, the Transferor, the Servicer or the Originators under the Transaction
Documents or of any Obligor under a Receivable and (v) the maintenance by the
Administrator of the Lock-Box Accounts (and any related lock-box or post office
box), including Attorney Costs relating to any of the foregoing or to advising
the Administrator, any Purchaser Agent, any Purchaser, any Liquidity Provider or
any other Program Support Provider about its rights and remedies under any
Transaction Document and all costs and expenses (including Attorney Costs) of
the Administrator, the Purchaser Agents, the Purchasers, any Liquidity Provider
or Program Support Provider in connection with the enforcement of the
Transaction Documents and in connection with the administration of the
Transaction Documents.  Subject to Section 1(e) of Exhibit IV of this Agreement,
the Seller shall reimburse the Administrator, each Purchaser Agent and each
Purchaser for the cost of such Person’s auditors (which may be employees of such
Person) auditing the books, records and procedures of the Seller or the
Servicer.  The Seller shall reimburse each Conduit Purchaser for any amounts
such Conduit Purchaser must pay to any Liquidity Provider or other Program
Support Provider on account of any Tax.  The Seller shall reimburse each Conduit
Purchaser on demand for all reasonable costs and expenses incurred by such
Conduit Purchaser or any holder of membership interests of such Conduit
Purchaser in connection with the Transaction Documents or the transactions
contemplated thereby, including costs related to the auditing of the Conduit
Purchaser’s books by certified public accountants, Rating Agency fees and fees
and out of pocket expenses of counsel of the Administrator, any Purchaser Agent
and any Purchaser, or any membership interest holder, or administrator, of such
for advice relating to such Conduit Purchaser’s operation.

 

(b)                                 All payments made by the Seller to the
Administrator, any Purchaser Agent, any Purchaser, Liquidity Provider or other
Program Support Provider hereunder shall be made without withholding for or on
account of any present or future taxes (other than those imposed or based on the
gross or net income or receipts of the recipient by the jurisdiction under the
laws of which such Person is organized, operates or where its principal
executive office is located or any political subdivision thereof).  If any such
withholding is so required, the Seller shall make the withholding, pay the
amount withheld to the appropriate authority before penalties attach thereto or
interest accrues thereon and pay such additional amount as may be necessary to
ensure that the net amount actually received by such Person free and clear of
such taxes (including such taxes on such additional amount) is equal to the
amount that such Person would have received had such withholding not been made. 
If any such Person pays any such taxes, penalties or interest the

 

42

--------------------------------------------------------------------------------


 

Seller shall reimburse such Person for that payment on demand.  If the Seller
pays any such taxes, penalties or interest, it shall deliver official tax
receipts evidencing that payment or certified copies thereof to such Person on
whose account such withholding was made on or before the thirtieth day after
payment.

 

(c)                                  In addition, the Seller shall pay on demand
any and all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement, the other
Transaction Documents or the other documents or agreements to be delivered
hereunder or thereunder, and agrees to save each Indemnified Party and Affected
Person harmless from and against any liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.

 

Section 5.5                                    No Proceedings; Limitation on
Payments.

 

(a)                                 Each of the Seller, ACI, the Servicer, the
Administrator, the LC Bank, the Purchaser Agents and the Purchasers and each
assignee of the Purchased Interest or any interest therein, and each Person that
enters into a commitment to purchase the Purchased Interest or interests
therein, hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by such Conduit Purchaser is
paid in full.  The provisions of this paragraph shall survive any termination of
this Agreement.

 

(b)                                 Each of the Seller, ACI, the Servicer, the
Administrator, the LC Bank, the Purchaser Agents and the Purchasers and each
assignee of the Purchased Interest or any interest therein, and each Person that
enters into a commitment to purchase the Purchased Interest or interests
therein, hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, the Seller any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the Final Payout Date; provided, that the Administrator may
take any such action with the prior written consent of the Majority Purchaser
Agents and the LC Bank.  The provisions of this paragraph shall survive any
termination of this Agreement.

 

(c)                                  Notwithstanding any provisions contained in
this Agreement to the contrary, no Conduit Purchaser shall, or shall be
obligated to, pay any amount, if any, payable by it pursuant to this Agreement
or any other Transaction Document unless (i) such Conduit Purchaser has received
funds which may be used to make such payment and which funds are not required to
repay such Conduit Purchaser’s Notes when due and (ii) after giving effect to
such payment, either (x) such Conduit Purchaser could issue Notes to refinance
all of its outstanding Notes (assuming such outstanding Notes matured at such
time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all such Conduit Purchaser’s Notes are
paid in full.  Any amount which a Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or company obligation of such Conduit
Purchaser for any

 

43

--------------------------------------------------------------------------------


 

such insufficiency unless and until such Conduit Purchaser satisfies the
provisions of clauses (i) and (ii) above.  The provisions of this paragraph
shall survive any termination of this Agreement.

 

Section 5.6                                    Confidentiality.

 

Unless otherwise required by Applicable Law, each of the Seller and the Servicer
agrees to maintain the confidentiality of this Agreement and the other
Transaction Documents (and all drafts thereof) in communications with third
parties and otherwise; provided, that this Agreement may be disclosed: (a) to
third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Administrator and each Purchaser Agent, (b) to the Seller’s legal counsel
and auditors if they agree to hold it confidential, subject to Applicable Law,
(c) in connection with any legal proceeding arising out of or in connection with
this Agreement or any other Transaction Document or the preservation or
maintenance of that party’s rights hereunder or thereunder, (d) if required to
do so by a court of competent jurisdiction whether in pursuance of any procedure
for discovering documents or otherwise, (e) pursuant to any law in accordance
with which that party is required or accustomed to act (including applicable SEC
requirements), (f) to any Governmental Authority, and (g) to any Person in
connection with any credit agreement or other financing transaction.  The
restrictions in the preceding sentence shall not apply to disclosures to any
party to this Agreement by any other party hereto, information already known to
a recipient otherwise than in breach of this Section, information also received
from another source on terms not requiring it to be kept confidential, or
information that is or becomes publicly available otherwise than in breach of
this Section.  Unless otherwise required by Applicable Law, each of the
Administrator, the Purchaser Agents and the Purchasers agrees to maintain the
confidentiality of non-public financial information regarding ACI, the Seller,
the Transferor, the Servicer and the Originators; provided, that such
information may be disclosed to: (i) third parties to the extent such disclosure
is made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to ACI, (ii) legal counsel and auditors of the
Purchasers, the Purchaser Agents or the Administrator if they agree to hold it
confidential, (iii) any nationally recognized statistical rating organization or
if applicable, the Rating Agencies rating the Notes of any Conduit Purchaser,
(iv) any Program Support Provider or potential Program Support Provider (if they
agree to hold it confidential), (v) any placement agency placing the Notes and
(vi) any regulatory authorities or Governmental Authority having jurisdiction
over the Administrator, any Purchaser Agent, any Purchaser, any Program Support
Provider or any Liquidity Provider.

 

Section 5.7                                    GOVERNING LAW AND JURISDICTION.

 

(a)                                 THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

44

--------------------------------------------------------------------------------


 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. 
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED
ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 5.8                                    Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement.  Delivery of an
executed counterpart hereof by facsimile or other electronic means shall be
equally effective as delivery of an originally executed counterpart.

 

Section 5.9                                    Survival of Termination;
Non-Waiver.

 

The provisions of Sections 1.7, 1.8, 1.18, 1.19, 3.1, 3.2, 5.4, 5.5, 5.6, 5.7,
5.10 and 5.14 shall survive any termination of this Agreement.

 

Section 5.10                             WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE.  EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.

 

45

--------------------------------------------------------------------------------


 

Section 5.11                             Entire Agreement.

 

This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

Section 5.12                             Headings.

 

The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.

 

Section 5.13                             Right of Setoff.

 

Each Secured Party is hereby authorized (in addition to any other rights it may
have) to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Secured Party (including by any branches or
agencies of such Secured Party) to, or for the account of, (i) the Seller
against amounts owing by the Seller hereunder (even if contingent or unmatured)
and (ii) the Servicer against amounts owing by the Servicer hereunder (even if
contingent or unmatured); provided that (i) such Secured Party shall notify the
Seller or the Servicer, as applicable, promptly following such setoff and
(ii) no such setoff shall be made by any Secured Party against any assets of the
Servicer to the extent that such assets secure any Eligible DIP Facility.

 

Section 5.14                             Purchaser Groups’ Liabilities.

 

The obligations of each Purchaser Agent and each Purchaser under the Transaction
Documents are solely the corporate obligations of such Person.  No recourse
shall be had for any obligation or claim arising out of or based upon any
Transaction Document against any member, employee, officer, director or
incorporator of any such Person; provided, however, that this Section shall not
relieve any such Person of any liability it might otherwise have for its own
gross negligence or willful misconduct.

 

Section 5.15                             Sharing of Recoveries.

 

Each Purchaser agrees that if it receives any recovery, through set-off,
judicial action or otherwise, on any amount payable or recoverable hereunder in
a greater proportion than should have been received hereunder or otherwise
inconsistent with the provisions hereof, then the recipient of such recovery
shall purchase for cash an interest in amounts owing to the other Purchasers (as
return of Capital or otherwise), without representation or warranty except for
the representation and warranty that such interest is being sold by each such
other Purchaser free and clear of any Adverse Claim created or granted by such
other Purchaser, in the amount necessary to create proportional participation by
the Purchaser in such recovery.  If all or any portion of such amount is
thereafter recovered from the recipient, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

 

46

--------------------------------------------------------------------------------


 

Section 5.16                             USA Patriot Act.

 

Each of the Administrator and each of the other Secured Parties hereby notifies
the Seller and the Servicer that pursuant to the requirements of the USA Patriot
Act, the Administrator and the other Secured Parties may be required to obtain,
verify and record information that identifies the Seller, the Originators, the
Transferor, the Servicer and the Performance Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Seller, the Originators, the Transferor, the Servicer and the
Performance Guarantor that will allow the Administrator and the other Secured
Parties to identify the Seller, the Originators, the Transferor, the Servicer
and the Performance Guarantor in accordance with the USA Patriot Act. This
notice is given in accordance with the requirements of the USA Patriot Act. 
Each of the Seller and the Servicer agrees to provide the Administrator and each
other Secured Parties, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA Patriot Act.

 

Section 5.17                             Tax Matters.

 

(a)                                 It is the intention of the parties hereto
that for U.S. federal, state and local income and franchise tax purposes, each
Purchase is not treated as a sale of the Purchased Interest or otherwise.

 

(b)                                 The Administrator, on Seller’s behalf, shall
maintain a register for the recordation of the names and addresses of the
Purchasers, and the Purchases (and Discount, fees and other similar amounts
under this Agreement) pursuant to the terms hereof from time to time (the
“Register”), including any participant and/or assignee. The entries in the
Register shall be conclusive absent manifest error, and to the extent
applicable, the parties hereto shall treat each person whose name is recorded in
the Register pursuant to the terms hereof as a lender solely for U.S. federal
income tax purposes. The Register shall be available for inspection by each
Purchaser, at any reasonable time and from time to time upon reasonable prior
notice.

 

Section 5.18                             Severability.

 

Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 5.19                             Mutual Negotiations.

 

This Agreement and the other Transaction Documents are the product of mutual
negotiations by the parties thereto and their counsel, and no party shall be
deemed the draftsperson of this Agreement or any other Transaction Document or
any provision hereof or thereof or to have provided the same.  Accordingly, in
the event of any inconsistency or ambiguity of any provision of this Agreement
or any other Transaction Document, such

 

47

--------------------------------------------------------------------------------


 

inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

48

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

ARCH RECEIVABLE COMPANY, LLC,

 

 

as Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

 

Name:

Robert G. Jones

 

 

Title:

Secretary

 

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

 

St. Louis, Missouri 63141

 

 

 

 

 

Attention:

Robert G. Jones

 

 

 Tel:

314-994-2716

 

 

Fax:

314-994-2736

 

 

Email:

bjones@archcoal.com

 

 

 

 

 

 

 

 

 

 

ARCH COAL SALES COMPANY, INC.,

 

 

a debtor and debtor-in-possession under chapter 11

 

 

of the Bankruptcy Code, as initial Servicer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

 

Name:

Robert G. Jones

 

 

Title:

Secretary

 

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

 

St. Louis, Missouri 63141

 

 

 

 

 

Attention:

Robert G. Jones

 

 

 Tel:

314-994-2716

 

 

Fax:

314-994-2736

 

 

Email:

bjones@archcoal.com

 

1

--------------------------------------------------------------------------------


 

 

 

ARCH COAL, INC.,

 

 

a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code

 

 

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

 

Name:

Robert G. Jones

 

 

Title:

Senior Vice President — Law, General

 

 

 

Counsel & Secretary

 

 

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

 

St. Louis, Missouri 63141

 

 

 

 

 

Attention:

Robert G. Jones

 

 

Tel:

314-994-2716

 

 

Fax:

314-994-2736

 

 

Email:

bjones@archcoal.com

 

2

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrator

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

PNC Bank, National Association

 

 

 

300 Fifth Avenue

 

 

 

11th Floor

 

 

 

Pittsburgh, Pennsylvania 15222

 

 

 

 

 

 

Attention:

Brian Stanley

 

 

Telephone:

412-768-2001

 

 

Facsimile:

412-768-5151

 

3

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Related Committed Purchaser

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

PNC Bank, National Association

 

 

 

300 Fifth Avenue

 

 

 

11th Floor

 

 

 

Pittsburgh, Pennsylvania 15222

 

 

 

 

 

Attention:

Brian Stanley

 

 

Telephone:

412-768-2001

 

 

Facsimile:

412-768-5151

 

4

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as the LC Bank and as an LC Participant

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

PNC Bank, National Association

 

 

 

300 Fifth Avenue

 

 

 

11th Floor

 

 

 

Pittsburgh, Pennsylvania 15222

 

 

 

 

 

 

Attention:

Brian Stanley

 

 

Telephone:

412-768-2001

 

 

Facsimile:

412-768-5151

 

5

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Purchaser Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name:

Michael Brown

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

PNC Bank, National Association

 

 

 

300 Fifth Avenue

 

 

 

11th Floor

 

 

 

Pittsburgh, Pennsylvania 15222

 

 

 

 

 

 

Attention:

Brian Stanley

 

 

Telephone:

412-768-2001

 

 

Facsimile:

412-768-5151

 

6

--------------------------------------------------------------------------------


 

 

 

REGIONS BANK,

 

 

as a Purchaser Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark A. Kassis

 

 

Name:

Mark A. Kassis

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

Regions Bank

 

 

 

1180 West Peachtree Street NW

 

 

 

Suite 1000

 

 

 

Atlanta, GA 30309

 

 

 

 

 

 

 

Attention:

Mark Kassis or Linda Harris

 

 

 

Telephone:

404-221-4366 or 404-221-4354

 

 

 

Facsimile:

404-805-0841

 

 

 

 

 

 

 

 

 

 

 

 

REGIONS BANK,

 

 

as a Related Committed Purchaser

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark A. Kassis

 

 

Name:

Mark A. Kassis

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

Regions Bank

 

 

 

1180 West Peachtree Street NW

 

 

 

Suite 1000

 

 

 

Atlanta, GA 30309

 

 

 

 

 

 

 

 

Attention:

Mark Kassis or Linda Harris

 

 

 

Telephone:

404-221-4366 or 404-221-4354

 

 

 

Facsimile:

404-805-0841

 

7

--------------------------------------------------------------------------------


 

 

 

REGIONS BANK,

 

 

as an LC Participant

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark A. Kassis

 

 

Name:

Mark A. Kassis

 

 

Title:

Senior Vice President

 

 

 

 

 

Address:

Regions Bank

 

 

 

1180 West Peachtree Street NW

 

 

 

Suite 1000

 

 

 

Atlanta, GA 30309

 

 

 

 

 

 

 

Attention:

Mark Kassis or Linda Harris

 

 

 

Telephone:

404-221-4366 or 404-221-4354

 

 

 

Facsimile:

404-805-0841

 

8

--------------------------------------------------------------------------------